 



Exhibit 10.32

 
 
SHARE PURCHASE AGREEMENT
by and among
MCAFEE EUROPEAN HOLDINGS LIMITED,
MCAFEE, INC.
for purposes of Article XI (and the provisions of Article XII relating to the
foregoing) only,
SAFEBOOT HOLDING B.V.,
THE SHAREHOLDERS OF SAFEBOOT HOLDING B.V.
set forth on Exhibit A in their capacities as such,
PAUL GROOTAERS
for purposes of Section7.14, Section 7.15 and Article XI (and the provisions of
Article XII relating to the foregoing) only,
STICHTING ADMINISTRATIEKANTOOR SAFEBOOT
and
SUMMIT PARTNERS III S.A.R.L., as Sellers’ Representative
Dated as of October 8, 2007
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    2  
 
       
1.1 Certain Defined Terms
    2  
1.2 Additional Defined Terms
    12  
1.3 Interpretations
    14  
 
       
ARTICLE II SHARE PURCHASE
    15  
 
       
2.1 The Share Purchase
    15  
2.2 The Purchase Price; Escrow Amounts
    15  
2.3 Purchase Price Adjustment with respect to Third-Party Expenses
    16  
2.4 Treatment of Company Options
    17  
2.5 Closing; Procedures for Payment of Purchase Price
    18  
2.6 Withholding Rights
    19  
2.7 Indebtedness
    20  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANYAND THE SELLERS WITH
RESPECT TO THE COMPANY
    20  
 
       
3.1 Organization of the Company
    20  
3.2 Company Capital Structure
    20  
3.3 Subsidiaries
    21  
3.4 Authority and Enforceability; No Conflicts
    22  
3.5 Financial Statements; Internal Controls
    23  
3.6 No Undisclosed Liabilities
    23  
3.7 No Material Adverse Effect
    23  
3.8 Absence of Certain Developments
    23  
3.9 Tax Matters
    26  
3.10 Real Property
    29  
3.11 Assets
    29  
3.12 Intellectual Property
    30  
3.13 Material Contracts
    33  
3.14 Interested Party Transactions
    36  
3.15 Compliance With Laws; Permits
    36  
3.16 Litigation
    36  
3.17 Pensions
    37  
3.18 Employees
    38  
3.19 Insurance
    38  
3.20 Books and Records
    38  
3.21 Distributors, Resellers, Partners and Representatives
    38  
3.22 Export Control Laws
    39  
3.23 Corrupt Practices
    39  

-i-



--------------------------------------------------------------------------------



 



              Page
3.24 Brokers’ and Finders’ Fees; Third Party Expenses
    39  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLERS
    40  
 
       
4.1 Authority
    40  
4.2 Non-Contravention
    40  
4.3 Necessary Approvals
    40  
4.4 Legal Ownership of Shares
    41  
4.5 Domicile of Sellers
    41  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER
    41  
 
       
5.1 Organization and Qualification
    41  
5.2 Authority
    41  
5.3 No Breach
    42  
5.4 Litigation
    42  
5.5 Financial Means
    42  
 
       
ARTICLE VI CONDUCT PRIOR TO THE CLOSING DATE
    42  
 
       
6.1 Conduct of Business of the Company
    42  
6.2 Procedures for Requesting Buyer Consent
    45  
6.3 No Solicitation
    46  
6.4 Covenant Not To Transfer
    46  
 
       
ARTICLE VII ADDITIONAL AGREEMENTS
    47  
 
       
7.1 Access to Information
    47  
7.2 Public Disclosure
    47  
7.3 Employee Matters
    48  
7.4 Section 280G Payments
    48  
7.5 Regulatory Filings; Reasonable Efforts
    49  
7.6 Notification of Certain Matters
    50  
7.7 Consents
    50  
7.8 Further Assurances
    50  
7.9 New Employee Benefits
    51  
7.10 Tax Matters
    51  
7.11 Waiver of Certain Rights
    51  
7.12 Release of Claims
    51  
7.13 Confidentiality Obligations
    52  
7.14 Non-Competition; Non-Solicitation
    53  
7.15 Shareholders Agreement
    55  
 
       
ARTICLE VIII CONDITIONS TO CLOSING
    55  
 
       
8.1 Conditions to Obligations of Buyer and the Sellers
    55  
8.2 Additional Conditions to Obligations of Buyer
    55  

-ii-



--------------------------------------------------------------------------------



 



              Page
ARTICLE IX INDEMNIFICATION
    56  
 
       
9.1 Survival of Representation and Warranties
    56  
9.2 Indemnification by Sellers
    56  
9.3 Indemnification Limitations
    57  
9.4 Escrow; Claim Procedures
    58  
9.5 Exclusive Remedy
    60  
9.6 Sellers’ Representative
    61  
 
       
ARTICLE X TERMINATION
    63  
 
       
10.1 Termination
    63  
10.2 Effect of Termination
    64  
 
       
ARTICLE XI GUARANTEES
    64  
 
       
11.1 Liability for Payment of Purchase Price
    64  
11.2 Nature of Guarantee
    64  
11.3 Parent Representations and Warranties
    65  
11.4 Unconditional Guaranty
    65  
11.5 Nature of Guarantee
    65  
11.6 Mr. Paul Grootaers’s Representations and Warranties
    65  
 
       
ARTICLE XII GENERAL
    66  
 
       
12.1 Amendment
    66  
12.2 Waiver
    66  
12.3 Notices
    66  
12.4 No Third Party Beneficiaries
    69  
12.5 Entire Agreement
    69  
12.6 Governing Law
    69  
12.7 Consent to Jurisdiction
    69  
12.8 Assignment
    70  
12.9 Counterparts
    70  
12.10 Severability
    70  
12.11 Specific Performance
    70  
12.12 Waiver of Jury Trial
    70  
12.13 No Additional Representations
    70  

Index of Exhibits
Exhibit A — List of Shareholders of the Company, Shareholdings and Distribution
of the Adjusted Purchase Price
Exhibit B — Form of Escrow Agreement
Exhibit C-1 — List of Key Employees
Exhibit C-2 — Form of Key Employee Non-Competition and Non-Solicitation
Agreement
Exhibit D — Disclosure Schedule

-iii-



--------------------------------------------------------------------------------



 



Exhibit E — Form of Deed of Transfer
Exhibit F — Form of Assumption Agreement
Exhibit G — Form of Termination Agreement
Exhibit H — Form of Stichting Resolutions
Index of Schedules
Schedule 2.3 — Specified Third Party Expenses
Schedule 7.3(b) — List of Company Foreign Employees
Schedule 9.1(a)(iii) — Specified Matters

-iv-



--------------------------------------------------------------------------------



 



SHARE PURCHASE AGREEMENT
     THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of October 8, 2007 by and among McAfee European Holdings Limited, a company
organized under the laws of the Republic of Malta, and an indirect wholly owned
subsidiary of Parent (“Buyer”), McAfee, Inc., a Delaware corporation (for
purposes of Article XI, and the provisions of Article XII relating thereto,
only) (“Parent”), Safeboot Holding B.V., a private limited company with limited
liability organized under the laws of The Netherlands having its registered
office at Nieuwegein, The Netherlands (the “Company”), each of the individuals
and entities listed on Exhibit A hereof, in their capacity as a holder of
Company Capital Stock and/or Company Options and/or Depositary Receipts (each as
defined herein) as identified as such on Exhibit A (each a "Seller” and
collectively, the “Sellers”), Stichting Administratiekantoor Safeboot, a
foundation organized under the laws of The Netherlands having its registered
office at Breukelen, The Netherlands, registered with trade number 30199120 (the
“Stichting”), Summit Partners III S.a.r.l. as the Sellers’ Representative (the
“Sellers’ Representative”), and Mr. Paul Grootaers (for purposes of
Section 7.14, Section 7.15 and Article XI, and the provisions of Article XII
relating thereto, only) (each, a “Party” and collectively, the “Parties”).
RECITALS
     A. Each Seller owns all of the issued and outstanding shares of Company
Capital Stock (the "Shares”), as well as that number of Company Options and/or
Depositary Receipts as is set forth opposite such Seller’s name on Exhibit A.
     B. Buyer desires to purchase from the Sellers, and the Sellers desire to
sell to Buyer, the Shares, all upon the terms and subject to the conditions set
forth in this Agreement (the “Share Purchase”).
     C. In connection with the Share Purchase, and as an inducement for the
Sellers to enter into this Agreement, Parent, which indirectly holds and
controls 100% of the outstanding share capital of Buyer, has agreed to
guarantee, as a primary obligor, any and all obligations of Buyer hereunder.
     D. As an integral part of the Share Purchase, the Stichting, being one of
the Sellers pursuant to this Agreement, has agreed to sell to Buyer the Shares
set forth opposite its name on Exhibit A and has agreed, in connection therewith
and in fulfillment of its obligations under the Stichting Trust Documents (as
defined herein), to deliver the proceeds of the sale of such Shares, less any
amounts to be placed in escrow as contemplated hereunder, to the holders of the
Depositary Receipts issued by the Stichting and representing such Shares.
     E. In connection with the Share Purchase, Parent has agreed to assume the
Company Options and the Stichting has agreed to take all actions necessary or
appropriate, including those specific actions set out herein, to cause the
assumption of any vested and unvested Company Options outstanding as of the
Closing Date in accordance with the terms and conditions set forth herein.

- 1 -



--------------------------------------------------------------------------------



 



     E. Concurrently with the execution and delivery of this Agreement, and as a
material inducement to Buyer to enter into this Agreement, the current employees
of the Company set forth on Exhibit C-1 are entering into and executing, as
applicable, employment offer letters (and, in the case of Mr. Gerhard Watzinger,
an employment agreement) and non-competition and non-solicitation agreements in
the forms attached as Exhibit C-2 (collectively, the “Key Employee Agreements”)
with Buyer, each of which shall become effective as of the closing.
     NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, agreements, representations and warranties set forth herein, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged and accepted, and intending to be legally bound
hereby, the Parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Certain Defined Terms. For all purposes of and under this Agreement,
the following capitalized terms shall have the following respective meanings:
     “Action” means any action, claim, proceeding, suit, hearing, litigation,
audit or investigation (whether civil, criminal, administrative, judicial or
investigative), or any appeal therefrom.
     “Adjusted Purchase Price” means the Purchase Price minus Seventy-Six
Million, Four-Hundred and Eighty-One Thousand, Two-Hundred and Thirty-Six
($76,481,236) minus, on a dollar-for-dollar basis, the amount of all Third Party
Expenses pursuant to the definition thereof as set forth in the Third Party
Expenses Statement delivered pursuant to Section 2.3 (converted into U.S.
dollars by multiplying such amount by the Currency Conversion Rate).
     “Affiliate” means with respect to any Person, any other Person, whether or
not existing on the date hereof, controlling, controlled by or under common
control with such first Person. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.
     “Aggregate CBB Option Exercise Price” shall mean the aggregate dollar
amount obtained by multiplying (i) the Currency Conversion Rate by (ii) the sum
of the aggregate exercise prices in Euros of all in-the-money CBB Options
outstanding as of the close of business in Amsterdam, The Netherlands on the
Option Exercise Cutoff Date, plus the sum of the aggregate exercise prices in
Euros of all vested CBB Options exercised between the date of this Agreement and
the close of business in Amsterdam, The Netherlands on the Option Exercise
Cutoff Date.
     “Aggregate Company Option Exercise Price” shall mean the aggregate dollar
amount obtained by multiplying (i) the Currency Conversion Rate by (ii) the sum
of the aggregate exercise prices in Euros of all in-the-money Company Options
(other than the CBB Options) outstanding as of the close of business in
Amsterdam, The Netherlands on the Option Exercise Cutoff Date.

- 2 -



--------------------------------------------------------------------------------



 



     “Aggregate Participation Consideration” shall mean the aggregate amount of
Adjusted Purchase Price remaining after subtracting the Aggregate Preference
Amount from the Adjusted Purchase Price.
     “Aggregate Preference Amount” shall mean an aggregate amount of cash in
U.S. dollars equal to the product obtained by multiplying the Per Share
Preference (converted into U.S. dollars by multiplying such amount by the
Currency Conversion Rate) by the Total Outstanding Company Preference Shares.
     “Ancillary Agreements” shall mean the Confidentiality Agreement, the Escrow
Agreement, and the certificates and instruments delivered by the Company as
contemplated by this Agreement.
     “Business Day” shall mean each day that is not a Saturday, Sunday or other
day on which Buyer is closed for business or banking institutions located in San
Francisco, California, Amsterdam, The Netherlands or London, United Kingdom are
authorized or obligated by applicable Law or executive order to close.
     “CBB” shall mean Control Break Beheer B.V., a company organized under the
laws of The Netherlands with its registered office at Breukelen, The
Netherlands.
     “CBB Options” shall mean the 1,023,828 Company Options each of which, when
exercised, will entitle the holder thereof to a Depository Receipt from the
Stichting for which the Stichting has a right to acquire a CBB Share underlying
such Depository Receipt.
     “CBB Shares” shall mean the 1,023,828 Company Ordinary Shares held by CBB
which are transferable to the Stichting upon the exercise of the CBB Options,
but only to the extent that such CBB Shares do not become Exercised Shares.
     “Civil Law Notary” shall mean civil law notary J.H.J Preller or another
civil law notary of NautaDutilh, or any of their deputies.
     “Code” shall mean the Internal Revenue Code of 1986, as amended.
     “Company Capital Stock” shall mean the Company Ordinary Shares, the Company
Preference Shares and any other shares of capital stock of the Company.
     “Company Employee Plan” shall mean any plan, program, policy, practice,
contract, agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, stock or
stock-related awards, welfare benefits, fringe benefits or other employee
benefits or remuneration of any kind, whether written, unwritten or otherwise,
funded or unfunded, including without limitation, each “employee benefit plan,”
within the meaning of Section 3(3) of ERISA, which is or has been maintained,
contributed to, or required to be contributed to, by the Company or any ERISA
Affiliate for the benefit of any Company Employee, or with respect to which the
Company or any ERISA Affiliate has or may have any liability or obligation and
any International Employee Plan.

- 3 -



--------------------------------------------------------------------------------



 



     “Company Employee” shall mean any current or former Employee of the Company
and its Subsidiaries or any ERISA Affiliate and “Company Employees” shall mean
each Company Employee.
     “Company Intellectual Property” shall mean any and all Technology and
Intellectual Property Rights that are, or are purported to be, owned by or
exclusively licensed to the Company.
     “Company Material Adverse Effect” shall mean any change, event,
circumstance, effect or development that, individually or taken together with
any other change, event, circumstance, effect or development (any such item, an
“Effect”), is or is reasonably expected to be or become materially adverse to
the financial condition, assets (including intangible assets), Liabilities,
business or results of operations of the Company and its Subsidiaries, taken as
a whole; provided, however, that none of the following shall be taken into
account in determining whether a “Company Material Adverse Effect” has occurred
or is reasonably expected to occur: (A) any Effect directly attributable to the
announcement or pendency of the transactions contemplated by this Agreement;
(B) any Effect arising from or related to conditions generally affecting the
industry in which such entity or its Subsidiaries operate or the global
securities markets or the world economy; (C) any Effect resulting from or
relating to the taking of any action required by, or consented to in writing by
Buyer under, this Agreement; (D) any Effect arising from or relating to any
change in IFRS or any change in applicable Laws or the interpretation thereof,
in each case, applicable to such entity or its Subsidiaries; or (E) any Effect
arising from or relating to the commencement, continuation or escalation of a
war, material armed hostilities or other material international or national
calamity or act of terrorism; provided, further that, (x) any such Effect
described in the foregoing clauses (B) and (E) does not affect such entity or
its Subsidiaries disproportionately, in any material respect, as compared to
such entity’s competitors and (y) any unexpected Effect having a positive effect
on the Company and/or any of its Subsidiaries shall be taken into account as a
mitigating factor to the extent relevant in determining whether or not there has
been or will be a Company Material Adverse Effect.
     “Company Option” shall mean any issued and outstanding option (including
commitments to grant options, but excluding Company Preference Shares), whether
or not vested, to purchase or otherwise acquire a Depository Receipt from the
Stichting for which the Stichting is obligated under the Stichting Trust
Documents to acquire a share of Company Capital Stock underlying such Depository
Receipt, and shall, for the avoidance of doubt, include the CBB Options.
     “Company Option Plan” shall mean the Safeboot Option Plan 2006.
     “Company Ordinary Shares” shall mean ordinary shares, nominal value €0.01
per share, of the Company.
     “Company Preference Shares” shall mean the Series A preference shares,
nominal value €0.10 per share, of the Company.
     “Company Products” shall mean all products and services developed
(including products and services for which development is substantially
completed), manufactured, made commercially

- 4 -



--------------------------------------------------------------------------------



 



available, marketed, distributed, sold, imported for resale or licensed out by
or on behalf of the Company or any of its Subsidiaries (and their predecessor
Entities) since its inception, and all products and services which the Company
or any of its Subsidiaries intends to manufacture, make commercially available,
market, distribute, sell, import for resale, or license out within twelve
(12) months after the date hereof.
     “Company Share Plans” shall mean the Safeboot Share Plan 2004 and the
Company Option Plan.
     “Consolidated Group” shall mean an affiliated, consolidated, combined or
unitary group for Tax purposes (including any arrangement for group or
consortium relief or similar arrangement).
     “Contract” shall mean any mortgage, indenture, lease, contract, covenant,
plan, insurance policy or other contract, agreement, instrument, arrangement,
understanding or commitment, permit, concession, franchise or license.
     “Conversion Ratio” shall mean the quotient obtained by dividing (i) the
Purchase Price Per Ordinary Share by (ii) the Parent Stock Price.
     “Credit Facility” shall mean that certain €60 million term and revolving
credit facility with NIBC Bank N.V. with the Company as the borrower thereunder,
and all Contracts and other documentation relating thereto.
     “Currency Conversion Rate” shall mean the exchange rate for the conversion
of Euros into United States dollars as reported in The Wall Street Journal on
the Option Exercise Cutoff Date.
     “Deed of Transfer” shall mean the notarial deed of transfer of the Shares
in the form set forth as Exhibit E hereto.
     “Depository Receipt” shall mean a depository receipt (“een certificaat van
een aandeel”) issued by the Stichting related to and corresponding with one
(1) Company Ordinary Share.
     “Distribution Amount” means the Escrow Amount and any net earnings thereon
less (i) any amounts paid to the Indemnified Parties pursuant to Article IX from
the Escrow Amount and (ii) the Holdback Amount.
     “Dutch GAAP” shall mean generally accepted accounting principles as laid
down in Book 2 of the Dutch Civil Code as consistently applied by the Company in
2004 and 2005 (excluding IFRS).
     “Employee” shall mean an employee, consultant, independent contractor or
director.
     “Employee Agreement” shall mean each management, employment, severance,
separation, settlement, consulting, contractor, relocation, repatriation,
expatriation, loan, visa, work permit or other agreement, or contract
(including, any offer letter or any other agreement providing for

- 5 -



--------------------------------------------------------------------------------



 



compensation or benefits) between the Company or any ERISA Affiliate and any
Company Employee.
     “Entity” shall mean any Person that is not a natural person.
     “ERISA” shall mean the U.S. Employee Retirement Income Security Act of
1974, as amended.
     “ERISA Affiliate” shall mean any other Person under common control with the
Company within the meaning of Section 414(b), (c), (m) or (o) of the Code, and
the regulations issued thereunder.
     “Escrow Amount” shall mean an amount equal to Forty Three Million, Seven
Hundred and Fifty Thousand Dollars ($43,750,000).
     “Escrow Distribution” shall mean, with respect to any Seller, the
Distribution Amount multiplied by such Seller’s Pro Rata Portion.
     “Escrow Release Date” shall mean the date of the eighteen (18) month
anniversary of the Closing Date.
     “Exercised Share” shall mean any Company Ordinary Share held by the
Stichting as a result of the exercise, between the date of this Agreement and
the close of business in Amsterdam, The Netherlands on the Option Exercise
Cutoff Date, of a CBB Option.
     “Export Control Laws” shall mean any U.S. or applicable non-U.S. law
governing imports, exports, economic sanctions or embargoes, or compliance with
unsanctioned foreign boycotts.
     “Governing Documents” shall mean the articles of association, charter,
organizational and other documents by which any Person (other than an
individual) establishes its legal existence or which govern its internal
affairs, the rights, preferences, and privileges of its shares, stock, quotas or
other forms of equity interest, or its authority to issue any such shares,
stock, quotas or other forms of equity interest, and shall include: (i) in
respect of a corporation, its certificate or articles of incorporation or
memorandum or articles of association and/or its bylaws; and (ii) in respect of
a partnership, its certificate of partnership and its partnership agreement, in
each case, as amended to the date hereof.
     “Governmental Entity” shall mean any supranational, national, state,
municipal, local or foreign government, any court, arbitrator, administrative
agency, commission or other governmental official, authority or instrumentality,
in each case whether domestic or foreign, any stock exchange or similar
self-regulatory organization or any quasi-governmental or private body
exercising any regulatory, Taxing or other governmental or quasi-governmental
authority.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

- 6 -



--------------------------------------------------------------------------------



 



     “IFRS” shall mean International Financial Reporting Standards as adopted by
the European Union, consistently applied by the Company.
     “Indebtedness” means with respect to any Person (a) all obligations of such
Person for borrowed money, whether current or funded, secured or unsecured,
(b) all obligations of such Person for the deferred purchase price of any
property or services (other than trade accounts payable arising in the ordinary
course of the business of such Person), (c) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of a default
may be limited to repossession or sale of such property), (d) all obligations of
such Person secured by a purchase money mortgage or other lien to secure all or
part of the purchase price of property subject to such mortgage or lien, (e) all
obligations under leases which shall have been or should be, in accordance with
IFRS or other generally accepted accounting principles as applicable to such
Person, recorded as capital leases in respect of which such Person is liable as
lessee, (f) any obligation of such Person in respect of bankers’ acceptances,
(g) any obligations secured by Liens on property acquired by such Person,
whether or not such obligations were assumed by such Person at the time of
acquisition of such property, (h) all obligations of a type referred to in
clauses (a), (b), (c), (d), (e), (f), (g) or (h) above which is directly or
indirectly guaranteed by such Person or which it has agreed (contingently or
otherwise) to purchase or otherwise acquire or in respect of which it has
otherwise assured a credit against loss, and (i) any refinancings of any of the
foregoing obligations.
     “Intellectual Property Rights” shall mean any and all legal rights in any
and all jurisdictions throughout the world, whether or not filed, perfected,
registered or recorded, in or associated with any of the following: (a) United
States and foreign patents and applications therefor, and including any patent
or application that is a provisional application, reissue, re-examination,
renewal, extension or continuation of a patent or patent application;
(b) know-how, trade secret rights and all other rights in or to confidential
business or technical information; (c) copyrights, copyright registrations and
applications therefor and all other rights corresponding thereto throughout the
world; (d) trademarks, service marks, logos, trade dress rights and similar
designation of origin and rights therein, registrations and applications for
registration therefor; (e) industrial design rights and any registrations and
applications therefor; (f) URLs, WWW address, and domain names; (g) databases
and data collections (including knowledge databases, customer lists and customer
databases); and (h) any similar, corresponding or equivalent rights to any of
the foregoing anywhere in the world.
     “International Employee Plan” shall mean each Company Employee Plan or
Employee Agreement that has been adopted or maintained by the Company or any
ERISA Affiliate, whether formally or informally or with respect to which the
Company or any ERISA Affiliate will or may have any liability with respect to
employees who perform services outside the United States.
     “IRS” shall mean the United States Internal Revenue Service.

- 7 -



--------------------------------------------------------------------------------



 



     “Law” shall mean any law, statute, rule, regulation, ordinance, directive,
decree, code, award, Order, or other pronouncement having the effect of law of
any country or state, or of any Governmental Entity.
     “Liability” shall mean any debt, liability, commitment or obligation of any
kind, character or nature whatsoever, whether known or unknown, secured or
unsecured, fixed, absolute, contingent or otherwise, and whether due or to
become due.
     “Liens” shall mean any lien, pledge, charge, claim, mortgage, security
interest or other encumbrance of any sort.
     “Made Available” shall mean that the Company has posted such materials, on
or before the third (3rd) Business Day prior to the date of this Agreement, to
the virtual data room managed by the Company at https://datasite.merrillcorp.com
or has actually delivered such documents to Buyer or its Representatives.
     “Open Source Material” shall mean any open source, public source or
freeware Software, or any modification or derivative thereof, including any
version of any Software licensed pursuant to any GNU General Public License
(GPL), GNU Lesser General Public License (LGPL), Mozilla Public License (MPL),
BSD licenses, the Artistic License, the Netscape Public License, the Sun
Community Source License (SCSL), the Sun Industry Standards License (SISL), the
Apache License or other Software that is licensed pursuant to a license that
purports to require the distribution of, or access to, Source Code, or purports
to restrict the licensee’s ability to charge for distribution of, or to use of
such Software for commercial purposes, or that purports to impose any notice
requirements with respect to the distribution or licensing of such Software or
derivatives thereof.
     “Option Exercise Cutoff Date” shall mean the date that is three
(3) Business Days prior to the Closing Date.
     “Order” shall mean any writ, judgment, decree, award, ruling, injunction or
similar order of any Governmental Entity, in each case whether preliminary or
final.
     “Parent Common Stock” shall mean shares of common stock, par value $0.01
per share, of Parent.
     “Parent Stock Price” shall mean the weighted average closing sale price for
a share of Parent Common Stock as quoted on the New York Stock Exchange for the
ten (10) trading day period ending on the trading day prior to the Closing Date.
     “Pension Plan” shall mean each Company Employee Plan that is an “employee
pension benefit plan,” within the meaning of Section 3(2) of ERISA, or any
managers’ insurance policies, pension funds, further education funds and
provident funds maintained by the Company.
     “Permits” shall mean all licenses, certifications, accreditations, permits,
franchises, or filings with any governmental or other self regulatory
organization or regulatory authority, whether foreign,

- 8 -



--------------------------------------------------------------------------------



 



federal, state or local, or any other Person, necessary for the operation of the
Company’s business as currently conducted.
     “Permitted Liens” shall mean (i) liens for Taxes and other similar
governmental charges and assessments which are not yet due and payable, or which
are being contested in good faith and for which adequate reserves have been
established, (ii) liens of landlords and liens of carriers, warehousemen,
mechanics and materialmen and other like liens arising in the ordinary course of
business consistent with past practice for sums not yet due and payable,
(iii) security given in the ordinary course of business consistent with past
practice to any public utility, Governmental Entity or other statutory or public
authority having jurisdiction over the Company or any of its Subsidiaries, and
(iv) zoning, entitlement, building and other land use regulations imposed by
Governmental Entities having jurisdiction over the Leased Real Property which
are not violated by the current use and operation of the Leased Real Property.
     “Per Share Preference” shall mean an amount of cash equal to 8.00% per
annum of Twenty-Eight Million, Eight-Hundred and Eight Thousand Euros
(€28,808,000) from and including June 16, 2007 through the Closing Date, as set
out in the Articles of Association of the Company as they exist as of the date
hereof.
     “Person” shall mean any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity.
     “Post-Closing Tax Period” shall mean a Tax period that commences after the
Closing Date.
     “Pre- to Post-Closing Tax Period” shall mean a Tax period commencing prior
to the Closing Date but ending thereafter.
     “Pro Rata Portion” shall mean, with respect to each Seller, an amount equal
to the quotient obtained by dividing (x) the shares of Company Capital Stock
held by such Seller as of the Closing Date, by (y) the total number of shares of
Company Capital Stock outstanding as of the Closing Date.
     “Purchase Price Per CBB Share” shall mean the Aggregate CBB Option Exercise
Price divided by the number of CBB Shares issued and outstanding as of the close
of business in Amsterdam, The Netherlands on the Option Exercise Cutoff Date.
     “Purchase Price Per Exercised Share” shall mean an amount of cash in U.S.
dollars equal to the Purchase Price Per Ordinary Share minus the result of
(x) the aggregate exercise price of all CBB Options exercised between the date
of this Agreement and the close of business in Amsterdam, The Netherlands on the
Option Exercise Cutoff Date divided by (y) the number of Exercised Shares.
     “Purchase Price” shall mean Three-Hundred and Fifty Million Dollars
($350,000,000).

- 9 -



--------------------------------------------------------------------------------



 



     “Purchase Price Per Ordinary Share” shall mean an amount of cash in U.S.
dollars equal to the quotient obtained by dividing (x) the sum of (i) the
Aggregate Participation Consideration plus (ii) the Aggregate Company Option
Exercise Price by (y) the Total As-Converted Outstanding Shares.
     “Purchase Price Per Preference Share” shall mean an amount of cash equal to
the sum of (i) the Per Share Preference (as converted to U.S. dollars by
multiplying such amount by the Currency Conversion Rate) plus (ii) the Purchase
Price Per Ordinary Share.
     “Representatives” shall mean with respect to any Person, its Affiliates and
the stockholders, employees, officers, directors, investment bankers, attorneys,
accountants, agents and authorized representatives of such Person or its
Affiliates.
     “Seller Paid M&A Expenses” shall mean those expenses referenced in clauses
(i)(A) and (ii)(A) of the definition of “Third Party Expenses” that have been
fully paid prior to the Closing Date by the Sellers, it being understood and
agreed that all Contracts contemplating such expenses that are obligations of
the Company or any of its Subsidiaries shall (unless otherwise directed in
writing by Buyer) be amended prior to the Closing Date such that all obligations
thereunder are assumed by the Sellers (with no further obligation on the Company
or any of its Subsidiaries).
     “Shareholders Agreement” shall mean the Shareholders Agreement dated as of
October 31, 2005 by and among the Company, Summit Partners III S.a.r.l, CBB,
Mr. Gerhard Watzinger, the Stichting and Mr. Paul Grootaers.
     “Stichting Trust Documents” shall mean the trust conditions
(“administratievoorwaarden”) and the Articles of Association (“statuten”) of the
Stichting, in each case, as amended on October 7, 2007.
     “Subsidiary” shall mean any Person, whether or not existing on the date
hereof, in which the Company or Buyer, as the context requires, directly or
indirectly through subsidiaries or otherwise, beneficially owns at least fifty
percent (50%) of either the equity interest, or voting power of or in such
Person.
     “Tax,” “Taxation,” or, collectively, “Taxes” shall mean (i) any and all
taxes, assessments and other charges, duties, impositions, installments and
Liabilities imposed by or on behalf of any Governmental Entity, including taxes
based upon or measured by gross receipts, income, profits, sales, use and
occupation, capital and value added (“VAT”), goods and services, ad valorem,
transfer, franchise, withholding, payroll, recapture, employment, excise and
property taxes as well as public imposts, fees and social security charges
(including health, unemployment, workers’ compensation and pension insurance),
together with all interest, penalties and additions imposed with respect to such
amounts, (ii) any Liability for the payment of any amounts of the type described
in clause (i) above as a result of being or ceasing to be a member of a
Consolidated Group for any period, and (iii) any Liability for the payment of
any amounts of the type described in clauses (i) or (ii) above as a result of
any express or implied obligation to indemnify any other person or as a result

- 10 -



--------------------------------------------------------------------------------



 



of any obligation under any agreement or arrangement with any other person with
respect to such amounts and including any Liability for taxes of a predecessor
or transferor.
     “Tax Authority” shall mean any Governmental Authority endowed with the
authority to enforce obligations in connection with Tax.
     “Tax Return” shall mean returns, estimates, amendments, information
statements, elections, forms, transfer pricing or other technical studies and
reports, and any attachments, appendices or addenda thereto relating to any and
all Taxes, and including any workpapers or other documents upon which any of the
foregoing are based.
     “Technology” shall mean any or all of the following in any form or media:
(i) works of authorship, including computer programs in any form, including but
not limited to, source code and object code, whether embodied in software,
firmware or otherwise, development tools, documentation, designs, files,
records, data and all media on which any of the foregoing is recorded, all mask
works; (ii) inventions (whether or not patentable), improvements, and
technology; (iii) proprietary and confidential information, trade secrets and
know how; (iv) databases, data compilations and collections, customer lists and
technical data; (v) domain names, Web addresses and sites; and (vii) tools,
methods and processes.
     “Territories” shall mean all of the countries in which the Company and its
Subsidiaries sell products or provide services as of the Closing Date.
     “Third Party Expenses” shall mean (i) any fees, expenses and disbursements
of legal, accounting and financial advisors incurred or agreed to be incurred by
the Company or any of its Subsidiaries (or required by any officer, director or
shareholder of such Person to be incurred by such Person) in connection with the
negotiation and effectuation of (A) the terms and conditions of this Agreement
and the transactions contemplated hereby (including without limitation the
financial advisory fee set forth on Schedule 2.3 hereto that is payable by the
Company), and (B) the proposed initial public offering of the Company, (ii) any
other third party fees and expenses incurred or agreed to be incurred by the
Company or any of its Subsidiaries (or required by any officer, director or
shareholder of such Person to be incurred by such Person) in connection with the
negotiation and effectuation of (A) the terms and conditions of this Agreement
and the transactions contemplated hereby and (B) the proposed initial public
offering of the Company, including in each case any consulting fees and
expenses, (iii) in the case of the Company, any stay-bonus, success bonus,
transaction completion bonus or other similar payment made or required to made
to the employees of the Company or any of its Subsidiaries on or after the
Closing as a result of the transactions contemplated hereby, which payment is
made pursuant to an agreement entered into by the Company or any of its
Subsidiaries prior to the Closing unless agreed to after the date hereof in
writing by Buyer, and (iv) any penalties or fees resulting from the prepayment
or repayment of the Credit Facility; provided that, for the sake of clarity, all
Third Party Expenses referenced in clauses (i) through (iv) (other than Seller
Paid M&A Expenses), whether paid prior to or after the date hereof, or unpaid or
accrued as of the Closing Date shall constitute Third Party Expenses for
purposes of this Agreement, except that Seller Paid M&A Expenses will still be
required to be disclosed on the Third Party Expenses Statement.

-11-



--------------------------------------------------------------------------------



 



     “Total As-Converted Outstanding Shares” shall mean the aggregate number of
Company Ordinary Shares issued and outstanding immediately prior to Closing plus
the aggregate number of Company Ordinary Shares issuable upon (i) the conversion
of all Company Preference Shares and (ii) the exercise of all in-the-money
Company Options (whether vested or unvested) issued and outstanding as of the
close of business in Amsterdam, The Netherlands on the Option Exercise Cutoff
Date.
     “Total Outstanding Company Preference Shares” shall mean the aggregate
number of Company Preference Shares issued and outstanding immediately prior to
the Closing.
     “2005 Share Purchase Agreement” shall mean the share purchase and
contribution agreement dated as of October 31, 2005 by and among the Company,
Summit Partners III S.a.r.l, Control Break Europe B.V., and the Persons listed
on the Schedule of Sellers thereto.
     1.2 Additional Defined Terms.  The following capitalized terms shall have
the respective meanings set forth in the Section of this Agreement set forth
opposite each such respective term below:

          Term   Section  
Agreement
  Introduction
Alternative Arrangements
    9.3 (a)
Annual Financial Statements
    3.5 (a)
Basket Amount
    9.3 (a)
Books and Records
    3.20  
Buyer
  Introduction
Buyer Obligations
    11.1  
CBB Obligations
    11.4  
Closing
    2.5 (a)
Closing Cash Payment
    2.2 (a)
Closing Date
    2.5 (a)
Company
  Introduction
Company Balance Sheet
    3.5 (a)
Company Balance Sheet Date
    3.5 (a)
Company Foreign Employee
    7.3 (b)
Competing Transaction
    6.3 (a)
Confidentiality Agreement
    7.13 (a)
Confidential Information
    7.13 (c)
Continuing Employees
    7.9  
Converted Options
    2.4 (a)
Deferred Share Agreement
    2.4 (e)
Deferred Shares
    2.4 (e)

-12-



--------------------------------------------------------------------------------



 



          Term   Section  
Delaware Court
    11.7  
Director Resignation Letter
    7.3 (a)
Disclosure Schedule
  Article III
Effective Time
    2.4 (a)
Escrow Agent
  2.5(b)(ii)(2)
Escrow Agreement
  2.5(b)(ii)(2)
Escrow Fund
  2.5(b)(ii)(2)
Excess Third Party Expenses
    2.3  
Financial Statements
    3.5 (a)
Generally Available Commercial Code
    3.12 (b)
Grootaers Guarantee
    11.4  
Holdback Amount
    9.4 (c)
Identified Sellers
    7.14 (a)
In-bound IP Agreements
    3.12 (b)
Indemnified Party or Indemnified Parties
    9.2 (a)
Leased Real Property
    3.10  
Leases
    3.10  
Loss or Losses
    9.2  
Material Contracts
    3.13  
OEM Partners
    3.21 (a)
Out-bound IP Agreements
    3.12 (b)
Owned Depository Receipts
    4.4  
Owned Options
    4.4  
Parent Guarantee
    11.1  
Party or Parties
  Introduction
Payment Notice
    9.4 (b)
Permitted Transfer
    6.4  
Pre-Closing Tax Period
    3.9 (c)
Released Claims
    7.12  
Released Parties
    7.12  
Releasor Parties
    7.12  
Remaining Escrow Amount
    9.4 (c)
Resolved Claim
    9.4 (c)
Seller Approval
    4.3 (a)
Seller or Sellers
  Introduction
Sellers’ Representative
  Introduction
Sellers’ Representative Expenses
    9.6 (c)
Share Purchase
  Recitals

-13-



--------------------------------------------------------------------------------



 



          Term   Section  
Shares
  Recitals
Specified Representations
    9.3 (a)
Tax Ruling
    2.4 (d)
Tax Rep Cutoff Date
    9.1 (a)
Third Party Claim Notice
    9.4 (d)
Third Party Expenses Statement
    2.3  
Top Distributors
    3.21 (a)
Transfer
    6.4  
Transfer Taxes
    7.10  
Unaudited Financial Statements
    3.5 (a)
Withholding Certificate
    2.6  

     1.3 Interpretations. 
          (a) When a reference is made in this Agreement to an Exhibit or a
Schedule, such reference shall be to an Exhibit or a Schedule to this Agreement
unless otherwise indicated.
          (b) When a reference is made in this Agreement to an Article or a
Section, such reference shall be to an Article or a Section of this Agreement
unless otherwise indicated.
          (c) The words “include,” “includes” and “including” when used herein
shall be deemed in each case to be followed by the words “without limitation.”
          (d) The word “knowledge” when used herein (i) with respect to the
Company or its Subsidiaries shall be deemed in each case to mean the actual
knowledge of any director of the Company or its Subsidiaries and the following
officers of the Company: Mr. Gerhard Watzinger, Mr. Piet Weijers, Mr. Simon
Hunt, Mr. Marco Versteijne and Mr. Paul Parke; and (ii) with respect to any
Seller shall mean (A) in the case of Summit Partners III S.a.r.l, the actual
knowledge of Mr. Scott Collins and Mr. Sotiris Lyritzis, (B) in the case of CBB,
the actual knowledge of Mr. Paul Grootaers, and (C) in the case of Mr. Gerhard
Watzinger, his actual knowledge.
          (e) The headings set forth in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
          (f) Unless otherwise specifically provided or the context otherwise
requires, all references in this Agreement to the Company shall mean and refer
to the Company and its direct and indirect Subsidiaries. All references in this
Agreement to the Subsidiaries of a Person shall be deemed to include all direct
and indirect Subsidiaries of such Person.
          (g) Any dollar or Euro thresholds set forth herein shall not be used
as a benchmark for determination of what is or is not “material” or a “Material
Adverse Effect” under this Agreement.

-14-



--------------------------------------------------------------------------------



 



          (h) Unless otherwise specifically provided, all references in this
Agreement to “Dollars” or “$” shall mean means United States Dollars; and all
references to “Euros” or “€”shall refer to the common currency of the European
Union.
          (i) As used in this Agreement, the singular or plural number shall be
deemed to include the other whenever the context so requires. Article, Section,
clause and Schedule references contained in this Agreement are references to
Articles, Sections, clauses and Schedules in or to this Agreement, unless
otherwise specified.
          (j) The Parties hereto agree that they have been represented by legal
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.
ARTICLE II
SHARE PURCHASE
     2.1 The Share Purchase.  At the Closing and subject to and upon the terms
and conditions of this Agreement, Buyer shall purchase for the consideration
specified herein from each Seller and each Seller shall sell, convey, transfer,
assign and deliver to Buyer, free and clear of all Liens, encumbrances or other
defects of title, all of the issued and outstanding Shares held by such Seller
as set forth opposite such Seller’s name on Exhibit A hereto, as updated
pursuant to the next sentence. No later than three (3) Business Days prior to
the Closing Date, the Company shall deliver to Buyer a revised Exhibit A,
updated to reflect all issued and outstanding Shares held by the Sellers, which
shall constitute all of the issued and outstanding Shares as of the Closing
Date, the name in which such Shares are held by such Sellers, and such other
information with respect thereto that is currently set forth on such Exhibit A,
as well as to reflect any adjustments to the Adjusted Purchase Price required
pursuant to Section 2.3 hereto for Third Party Expenses; such revised Exhibit A
shall be certified as to its accuracy as of the Closing Date by the Company’s
Chief Executive Officer or Chief Financial Officer.
     2.2 The Purchase Price; Escrow Amounts.  Upon the terms and conditions set
forth in this Agreement, at Closing Buyer shall pay the Adjusted Purchase Price
to the Sellers or deposit such portions of the Adjusted Purchase Price in escrow
as follows; provided, that, it is understood and agreed that the formulas
contained in this Agreement and the amounts to be paid to each Seller as
described in this Section 2.2 and as set forth in Exhibit A have been reviewed
and consented to by each Seller and that Buyer shall have no liability for any
errors and omissions in such formulas or Exhibit A to any Seller, or for any
payment of the Adjusted Purchase Price to any Seller after delivery of the
Closing Cash Payment to the Civil Law Notary:
          (a) Buyer shall pay to each Seller an aggregate amount in cash in U.S.
dollars equal to (i) the sum of (A) the number of Company Ordinary Shares (other
than the CBB Shares or Exercised Shares) owned by such Seller as reflected in
Exhibit A as properly updated in accordance with this Agreement multiplied by
the Purchase Price Per Ordinary Share, plus (B) the number of Company Preference
Shares owned by such Seller as reflected in Exhibit A as properly updated in

-15-



--------------------------------------------------------------------------------



 



accordance with this Agreement multiplied by the Purchase Price Per Preference
Share, plus (C) the number of Exercised Shares owned by such Seller as reflected
in Exhibit A as properly updated in accordance with this Agreement, multiplied
by the Purchase Price Per Exercised Share, plus (D) the number of CBB Shares
owned by such Seller as reflected in Exhibit A as properly updated in accordance
with this Agreement multiplied by the Purchase Price Per CBB Share, minus
(ii) such Seller’s Pro Rata Portion multiplied by the Escrow Amount (with
amounts greater than or equal to $0.005 rounded up). Such cash amount in the
aggregate shall be referred to herein as the “Closing Cash Payment”.
          (b) Buyer will deposit the Escrow Amount with the Escrow Agent
pursuant to the Escrow Agreement in immediately available U.S. dollar funds by
wire transfer.
          (c) For the sake of clarity, Buyer will transfer the Closing Cash
Payment to the bank account in the name of Kwaliteitsrekening Notarissen
Rotterdam NautaDutilh N.V. with ABN AMRO Bank N.V. (404425909), IBAN:
NL62ABNA0404425909, BIC: ABNANL2A, with reference to file number 80047190. The
Sellers hereby acknowledge that The Civil Law Notary is hereby instructed by the
Sellers immediately after the Deed of Transfer shall have been executed to
release the Closing Cash Payment and any distributions from the Escrow Amount in
accordance with the wire transfer instructions on Schedule 2.2(d) to this
Agreement (which Schedule shall be delivered to Buyer no later than three
(3) Business Days prior to the Closing Date).
     2.3 Purchase Price Adjustment with respect to Third-Party Expenses.  Not
less than seven (7) days prior to the Closing Date, the Company shall deliver to
Buyer a statement (the “Third Party Expenses Statement”) setting forth all paid
Third Party Expenses (including those that will be paid prior to the Closing
Date) and the Company’s good faith best estimate of the amount of all
Third-Party Expenses that will be unpaid or accrued as of the Closing Date. The
Third-Party Expenses Statement shall be certified as having been so prepared by
the Chief Financial Officer of the Company and certifying that there are no
other Third Party Expenses that have been paid or are payable, accrued or owed
by the Company or any of its Subsidiaries. The Third Party Expenses Statement
shall include detail reasonably sufficient for Buyer to verify the amounts
contained therein and the computation thereof (where relevant), and be
accompanied by any Contracts documenting the requirement to pay such Third Party
Expenses and invoices and receipts relating thereto evidencing the payment or
outstanding nature or basis upon which they have been accrued of such Third
Party Expenses. If Buyer disagrees with any amounts contained, or that amounts
should be included, in such Third Party Expenses Statement, each of the Sellers,
the Company and Buyer shall work together and discuss in good faith such
differences (and the Company shall provide immediate and full access to its
personnel, books, records and other information in connection therewith) in
order to resolve same prior to Closing. If the Parties are able to agree, the
agreed and amended Third Party Expenses Statement shall constitute the Third
Party Expenses Statement for purposes of the definition of Adjusted Purchase
Price hereunder; and, if not, the Third Party Expenses Statement initially
delivered by Buyer will constitute the Third Party Expenses Statement for such
purposes and Buyer shall have recourse for any Excess Third Party Expenses
pursuant to Article IX hereof. Any Company Third Party Expenses that are not set
forth on the Third Party Expenses Statement

-16-



--------------------------------------------------------------------------------



 



initially delivered by the Company but should have been (such expenses being
“Excess Third Party Expenses”) shall be paid out of the Escrow Amount in
accordance with Article IX.
     2.4 Treatment of Company Options. 
          (a) Assumption of Company Options. Each Company Option outstanding
immediately prior to the Closing, regardless of the exercise prices thereof and
whether vested or unvested, will be assumed by Parent. Each such Company Option
so assumed by Parent under this Agreement will continue to have, and be subject
to, the same terms and conditions (including as to vesting) set forth in the
agreement and Company Option Plan governing such Company Option immediately
prior to the effective time of the Closing (the “Effective Time”), except as set
forth in Section 2.4(b) hereof, except that (i) for each holder of Company
Options, the aggregate number of Company Options held by such holder will be
exercisable (or will become exercisable in accordance with its terms) for that
number of whole shares of Parent Common Stock equal to the product of the number
of Depositary Receipts that were issuable upon exercise of such Company Options
immediately prior to the Effective Time multiplied by the Conversion Ratio,
rounded up to the nearest whole share of Parent Common Stock (the “Converted
Options”), and such holder shall then hold the number of Converted Options to
purchase shares of Parent Common Stock, (ii) the per share exercise price for
the Converted Options to purchase shares of Parent Common Stock issuable upon
exercise of such Converted Option will be equal to the quotient obtained by
dividing the exercise price per share of such Company Option immediately prior
to the Effective Time (converted to U.S. dollars by multiplying such price by
the Currency Conversion Rate) by the Conversion Ratio, rounded up to the nearest
whole cent.
          (b) Authorization; Necessary Actions. Prior to the Closing Date, the
Company the Stichting, CBB and Mr. Gerhard Watzinger shall (and each Seller
shall cause the Company and the Stichting to) take all actions reasonably
necessary or advisable to allow Parent to effect the transactions contemplated
by Section 2.4(a) under the terms of the Company Option Plan, all option
agreements relating to the Company Option Plan, the Stichting Trust Documents,
and any other plan, agreement or arrangement of the Company or any Subsidiary of
the Company, including the amendment of any of the foregoing or the giving of
any notice required under any such plan or agreement relating to the Company
Options. The Stichting undertakes not to amend the terms and conditions of the
Company Share Plans without the prior written consent of Parent and, without
limiting the generality of the foregoing, the Stichting shall pass all
appropriate resolutions to allow the assumption of the Company Options as
contemplated by Section 2.4(a) above. In connection with the foregoing, at the
Effective Time, (i) the Stichting and Parent shall enter into an agreement
providing that Parent assumes all obligations of the Stichting under the Company
Option Plan substantially in the form attached hereto as Exhibit F, (ii) the
Stichting and CBB shall enter into a termination agreement substantially in the
form attached hereto as Exhibit G, (iii) the Stichting shall pass resolutions
approving the automatic conversion of the Company Options to Converted Options
in the form attached hereto as Exhibit H, and (iv) Parent shall take all such
actions as are reasonably necessary for the assumption and conversion of the
Company Options pursuant to Section 2.4(a), including (A) the reservation for
issuance and authorization for listing on The New York Stock Exchange of the
shares of Parent Common Stock subject to the Converted Options, and (B) the

-17-



--------------------------------------------------------------------------------



 



inclusion for registration of such shares of Parent Common Stock on Form S-8
within ten (10) days of Parent again becoming current in its public reporting
requirements under the Securities Exchange Act of 1934, as amended.
          (c) Option Exercise Cutoff Date; Actions Necessary. The Company and
the Stichting shall permit the holders of Company Options, to the extent vested
at such time, to exercise such Company Options in accordance with the terms and
conditions of the applicable Company Share Plans (as may be amended) following
the date of this Agreement, but not on or following the Option Exercise Cutoff
Date. The Company and the Stichting shall, and shall cause their respective
Affiliates to, execute and deliver all notices and such other instruments, and
shall take such further actions, as may be reasonably necessary or appropriate
under the applicable Company Share Plan(s) relating to the outstanding Company
Options to provide the holders of Company Options with notice of the Option
Exercise Cutoff Date and the provisions of this Section 2.4(c), and to otherwise
effect this Section 2.4(c).
          (d) Tax Ruling. Parent shall, in its sole discretion, be entitled to
approach the Dutch tax authorities competent to tax the Company or the holders
of the Company Options to seek an APA/ATR agreement (the “Tax Ruling”) to obtain
certainty on the Dutch tax aspects relating to the assumption of the Company
Options by Parent. The Sellers and the Company agree to render Parent or its
Representatives such assistance as may be reasonably required in order to obtain
the Tax Ruling, including granting powers of attorney, as and when required or
requested by the Dutch tax authorities, to prepare, file and submit the Tax
Ruling request and enter into the Tax Ruling.
          (e) Deferred Shares. Pursuant to the Deferred Shares Agreement entered
into between the Company and Mr. Gerhard Watzinger effective as of October 21,
2005 (the “Deferred Shares Agreement”), the Company shall, immediately prior to
the Effective Time, deliver to Mr. Gerhard Watzinger Six-Hundred and Seven
Thousand, One-Hundred and Sixteen (607,116) Company Ordinary Shares, subject to
the satisfaction of applicable withholding requirements (the “Deferred Shares”),
which Deferred Shares are included in Exhibit A hereto and sold to Buyer
pursuant to this Agreement. Prior to the Closing Date, the Company and
Mr. Gerhard Watzinger will take all actions reasonably necessary or advisable to
effect (i) the intent of this Section 2.4(e) and (ii) the termination of the
Deferred Share Agreement effective as of the Effective Time.
     2.5 Closing; Procedures for Payment of Purchase Price. 
          (a) Closing. Unless this Agreement is earlier terminated pursuant to
Article X hereof, the closing of the Share Purchase (the “Closing”) will take
place on a Business Day as promptly as practicable after the execution and
delivery hereof by the Parties hereto, and no less than three (3) Business Days
following satisfaction or waiver of the conditions set forth in Article VIII
hereof (other than those conditions that by their nature are satisfied at the
Closing, but subject to the fulfillment or waiver of those conditions), at the
offices of NautaDutilh N.V., Rotterdam, The Netherlands, unless another time
and/or place is mutually agreed upon in writing by Buyer and the Company;
provided, however, that the Closing shall not occur on a date that is during the
last ten (10) Business Days prior to the last Business Day of a fiscal quarter
of Buyer. The date upon which the Closing actually occurs shall be referred to
herein as the “Closing Date.” On the Closing Date,

-18-



--------------------------------------------------------------------------------



 



the Sellers shall transfer the Shares to Buyer through the execution of the Deed
of Transfer before the Civil Law Notary. The Company shall acknowledge the
transfer of the Shares on the Closing Date by co-signing the Deed of Transfer
and immediately thereafter enter such transfer in its register of shareholders.
          (b) Closing Payments. On the Closing Date:
               (i) Buyer shall make the Closing Cash Payment in same day funds
payable pursuant to Section 2.2(a) hereof in order to exchange same for all
outstanding shares of Company Capital Stock; and
               (ii) Buyer shall deposit the Escrow Amount with JPMorgan Chase
Bank, N.A. (its successor in interest or other institution selected by Buyer) as
escrow agent (the “Escrow Agent”), such deposit (together with interest and
other income thereon) to constitute the escrow fund (the “Escrow Fund”) and to
be governed by the terms set forth herein and in the escrow agreement in
substantially the form attached hereto as Exhibit B (the “Escrow Agreement”),
which Buyer and the Sellers’ Representative shall execute and deliver on the
Closing Date. Buyer shall be deemed to have contributed to the Escrow Agent,
with respect to each Seller, each such Seller’s Pro Rata Portion of the Escrow
Amount (with amounts greater than or equal to $0.005 rounded up).
          (c) Payment Procedures. At the Closing, the Civil Law Notary will,
immediately after the execution of the Deed of Transfer by the respective
Parties, and in accordance with the notary instruction letter, release the
Closing Date Payment, in exchange for the Shares, which the shares of Company
Capital Stock formerly represented, calculated based upon such holder’s Pro Rata
Portion of the Closing Date Payment.
          (d) Post-Closing Payments. The Escrow Agent shall distribute the
Escrow Amount to the Sellers in accordance with each such Seller’s Pro Rata
Portion of the Escrow Amount and/or to the Indemnified Parties in accordance
with the terms and conditions of Article IX of this Agreement and the Escrow
Agreement.
     2.6 Withholding Rights.  Buyer and the Escrow Agent shall be entitled to
deduct and withhold from any amounts payable to the Sellers pursuant to this
Agreement such amounts as are required to be deducted and withheld with respect
to the making of such payments under the provisions of any applicable Laws, and
to request and receive prior to the Closing Date and at least sixty (60) days
prior to any payment made after the Closing Date any necessary Tax forms,
including IRS Form W-9 or the appropriate IRS Form W-8, as applicable, or any
similar information, provided, however, that in the event any Seller provides to
Buyer a valid approval or ruling issued by the applicable Governmental Entity
regarding the withholding (or exemption from withholding) of Taxes from the
Adjusted Purchase Price payable to such Seller (a “Withholding Certificate”),
then the withholding of any amounts from the consideration otherwise payable
pursuant to this Agreement to such Seller shall be made only in accordance with
the provisions of such approval or ruling. Any such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of which such deduction and withholding was made.

-19-



--------------------------------------------------------------------------------



 



     2.7 Indebtedness.  At the request of Buyer, the Company shall assist Buyer
in making appropriate arrangements (including the preparation of all
documentation and the provision of all endorsements required or reasonably
necessary therefor, and arranging for the release of all Liens, financing
statements or other security interests relating thereto) for Buyer (directly or
through the Company or any of its Subsidiaries or Affiliates) to prepay or
repay, as the case may be, on or after the Closing Date, for the benefit of and
on behalf of the Company or any of its Subsidiaries, all or a portion of the
Indebtedness of the Company and its Subsidiaries existing as of the Effective
Time.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANYAND THE SELLERS
WITH RESPECT TO THE COMPANY
     The Company (to the extent permitted by any applicable financial assistance
Laws) and each of the Sellers, severally and not jointly, hereby represent and
warrant to Buyer, as of the date hereof and as of the Closing Date, subject to
such exceptions as are disclosed in the disclosure schedule supplied by the
Company to Buyer and incorporated as Exhibit D hereto (the “Disclosure
Schedule”) and dated as of the date hereof, as set forth below. Each exception
set forth in the Disclosure Schedule is identified by reference to, or has been
grouped under a heading referring to, a specific section of this Agreement and
relates to the representations and warranties contained in such corresponding
section, as well as the representations and warranties in other sections of this
Agreement to the extent that such disclosure is sufficiently detailed to allow a
reasonable person to identify the other sections of this Agreement to which such
exceptions are applicable:
     3.1 Organization of the Company.  The Company is a private company with
limited liability duly organized and validly existing under the laws of The
Netherlands and is qualified to do business in every jurisdiction in which its
ownership of property or conduct of business requires it to qualify. The Company
possesses all requisite corporate power and authority and all Permits and
authorizations necessary to own and operate its properties and assets, to carry
on its businesses as now conducted and to carry out the transactions
contemplated by this Agreement. The copies of the Company’s Governing Documents
which have been Made Available to Buyer’s counsel incorporate all amendments
made thereto at any time prior to the date of this Agreement and are correct and
complete, and, as of the date hereof, the Board of Directors of the Company has
not approved or proposed any amendment to any of the Company’s Governing
Documents. Section 3.1 of the Disclosure Schedule lists, as of the date hereof,
all of the current managing board directors (“statutaire directie”) of the
Company and lists every jurisdiction in which the Company has Employees or
facilities.
     3.2 Company Capital Structure
          (a) The authorized capital stock of the Company consists of
(i) 36,120,000 Company Ordinary Shares, of which 13,443,252 shares are issued
and outstanding as of the date hereof, and (ii) 73,080,000 Company Preference
Shares, of which 16,912,464 shares are issued and outstanding as of the date
hereof, and in each case are held legally and beneficially by the Sellers as set
forth in Section 3.2(a) or Section 3.2(b) of

-20-



--------------------------------------------------------------------------------



 



the Disclosure Schedule (free and clear of all Liens). Except as set forth in
the immediately preceding sentence and except as set forth in Section 3.2(a) of
the Disclosure Schedule, the Company does not have as of the date hereof
authorized or outstanding any shares of Company Capital Stock or securities,
options, warrants, calls or rights convertible, exercisable or exchangeable for,
or containing any profit participation features, nor rights (whether Contract
rights or otherwise) or options to subscribe for or to purchase or otherwise
acquire, shares of Company Capital Stock or any share or securities convertible
into or exchangeable for shares of Company Capital Stock or any share
appreciation rights, with the exception of the Company Share Plans. The Company
is not subject to any obligation or commitment (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Company Capital Stock or
any warrants, options or other rights to acquire shares of Company Capital
Stock, or to cause to be issued, delivered, sold, repurchased or redeemed any
shares of Company Capital Stock, other than as expressly set forth in
Section 3.2(a) of the Disclosure Schedule. The Company is under no obligation to
grant, extend, accelerate the vesting of, change the price of, otherwise amend
or enter into any such option, warrant, call, right, commitment or agreement.
All outstanding shares of Company Capital Stock are validly issued, fully paid
and non-assessable, and are not subject to any preemptive rights. There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or other similar, rights with respect to the Company. As a result
of the Share Purchase and except for any unexercised Company Options, Buyer will
be the sole record and beneficial holder of all issued and outstanding shares of
Company Capital Stock and all rights to acquire or receive any shares of Company
Capital Stock.
          (b) Section 3.2(b) of the Disclosure Schedule accurately sets forth,
as of the date hereof, the following information with respect to all Company
Options and Depository Receipts: the holder of such Company Option or other
right, the type and number of Depository Receipts issuable upon the exercise of
such Company Option or right, the exercise price of such Company Option or
right, the extent such Company Options or rights are vested as of the date
hereof, the vesting schedule for such Company Options or rights and whether such
Company Options or rights are subject to accelerated vesting as a result of the
consummation of the Share Purchase. The Company Options or rights set forth in
Section 3.2(b) of the Disclosure Schedule are the only Company Options or rights
outstanding as of the date hereof.
          (c) The holders of Company Preference Shares have not as of the date
of this Agreement, and shall not have as of the Closing, converted any such
Company Preference Shares into Company Ordinary Shares in accordance with
Article 31 of the Articles of Association of the Company.
     3.3 Subsidiaries.  Section 3.3 of the Disclosure Schedule lists each
Subsidiary of the Company, the jurisdiction of its incorporation or formation
and the Persons with beneficial and legal ownership of the outstanding shares in
the capital of such Subsidiary. Each Subsidiary is duly organized, validly
existing and in good standing (where such concept is applicable) under the laws
of the jurisdiction of its incorporation or formation, possesses all requisite
corporate power and authority and all material Permits and authorizations
necessary to own its properties and to carry on its businesses as now being
conducted. All of the outstanding shares in the capital of each Subsidiary are
validly issued, fully paid up and non-assessable, and not subject to any
preemptive rights. The Company or another Subsidiary is the beneficial owner and
owner of record of all of the

-21-



--------------------------------------------------------------------------------



 



capital stock of each Subsidiary, free and clear of any Liens and not subject to
any option or right to purchase any such shares. The copies of the each
Subsidiary’s Governing Documents which have been Made Available to Buyer’s
counsel and incorporate all amendments made thereto at any time prior to the
date of this Agreement and are correct and complete, and, as of the date hereof,
the Board of Directors of the Company and each of its Subsidiaries has not
approved or proposed any amendment to any such Subsidiary Governing Documents.
Except as set forth in this Section 3.3 and except as set forth in Section 3.3
of the Disclosure Schedule, none of the Company’s Subsidiaries has authorized or
outstanding any shares of capital stock of such Subsidiary or securities,
options, warrants, calls or rights convertible, exercisable or exchangeable for,
or containing any profit participation features, nor rights (whether Contract
rights or otherwise), or options to subscribe for or to purchase or otherwise
acquire, shares of capital stock of such Subsidiary or any share or securities
convertible into or exchangeable for shares of capital stock of such Subsidiary
or any share appreciation rights. None of the Company’s Subsidiaries are under
any obligation to grant, extend, accelerate the vesting of, change the price of,
otherwise amend or enter into any such option, warrant, call, right, commitment
or agreement. None of the Company’s Subsidiaries are subject to any obligation
or commitment (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of capital stock of such Subsidiary or any warrants, options
or other rights to acquire shares of capital stock of such Subsidiary or cause
to be issued, delivered, sold, repurchased or redeemed, any shares of capital
stock of such Subsidiary. There are no outstanding or authorized stock
appreciation, phantom stock, profit participation, or other similar, rights with
respect to the any of the Company’s Subsidiaries.
     3.4 Authority and Enforceability; No Conflicts.  The Company has all
requisite power and authority to enter into the Agreement and any Ancillary
Agreements to which it is a party and to consummate the transactions
contemplated hereby and thereby. The Company has duly authorized the execution
of this Agreement by all necessary action. This Agreement constitutes a valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms. The execution and delivery by the Company of this
Agreement, and the fulfillment of and compliance with the respective terms
hereof by the Company or any Seller does not and will not (a) conflict with, or
result in any violation or breach of, any provision of the Company Governing
Documents or any Subsidiary’s Governing Documents, (b) conflict with, or result
in any material violation or breach of, or constitute (with or without notice or
lapse of time, or both) a default (or give rise to a right of termination,
cancellation, modification or acceleration of any obligation or loss of any
material benefit) under, require a consent or waiver under, constitute a change
in control under, require the payment of a penalty or increased fees under or
result in the imposition of Liens on the Company’s or any of its Subsidiaries’
assets under, any of the terms, conditions or provisions of any Contract to
which the Company or any of its Subsidiaries is a party or by which any of them
or any of their assets are bound, or (c) conflict with or violate, in any
material respect, any permit, concession, franchise, license, judgment,
injunction, Order, writ, decree, Law applicable to the Company or any of its
Subsidiaries or any of its or their respective properties or assets.

-22-



--------------------------------------------------------------------------------



 



3.5 Financial Statements; Internal Controls.
          (a) The Company has Made Available to Buyer true, accurate and
complete copies of the Company’s (i) audited, combined and consolidated balance
sheets as of December 31, 2004, 2005 and 2006 and the related audited statements
of income, cash flows and shareholders’ equity for the fiscal years ended
December 31, 2004, 2005 and 2006 (including the related notes and independent
auditors reports thereon) (the “Annual Financial Statements”) and (ii) the
unaudited consolidated balance sheet as of June 30, 2007 and the related
unaudited consolidated statements of income, cash flows and shareholders’ equity
for the six months ended June 30, 2007 (the “Unaudited Financial Statements”;
and, together with the Annual Financial Statements, the “Financial Statements”;
the balance sheet included in the Unaudited Financial Statements referred to
herein as the “Company Balance Sheet”, and the date of such balance sheet, the
“Company Balance Sheet Date”). Each of the foregoing financial statements
(including in all cases the notes thereto, if any) is accurate and complete, is
consistent with the books and records of the Company (which, in turn, are
accurate and complete), fairly presents the financial condition and operating
results of the Company and its Subsidiaries and has been prepared in accordance
with Dutch GAAP consistently applied throughout the periods covered thereby (or,
with respect to the Annual Financial Statements for 2007 and the Unaudited
Financial Statements, IFRS consistently applied throughout the periods covered
thereby), subject in the case of the Unaudited Financial Statements to the
absence of footnotes and normal year-end adjustments, which are not expected to
be material.
          (b) To the knowledge of the Company, the Company and its Subsidiaries
maintain proper and adequate internal accounting controls that provide assurance
that (i) transactions are executed with management’s authorization, and
(ii) transactions are recorded as necessary to permit preparation of their
financial statements and to maintain accountability for their assets.
          (c) As at September 30, 2007, the Company and its consolidated
Subsidiaries had cash on the balance sheet in an amount equal to or greater than
€6,800,000.
     3.6 No Undisclosed Liabilities.  The Company and its Subsidiaries do not
have any Liabilities required to be disclosed in, reflected in or reserved
against in the consolidated balance sheet of the Company and its Subsidiaries in
accordance with IFRS, other than (a) Liabilities reflected in the Company
Balance Sheet and (b) normal or recurring Liabilities incurred since the Company
Balance Sheet Date in the ordinary course of business consistent with past
practices.
     3.7 No Material Adverse Effect.  Since the Company Balance Sheet Date,
there has occurred no fact, event or circumstance which has had, or would
reasonably be expected to have, a Company Material Adverse Effect. Since the
Company Balance Sheet Date, the Company and each of its Subsidiaries has
conducted its business only in the ordinary course of business of the Company
and its Subsidiaries consistent with past practice.
     3.8 Absence of Certain Developments.  Except as expressly permitted by this
Agreement or as set forth in Section 3.8 of the Disclosure Schedule, since the
Company Balance Sheet Date through the date of this Agreement, neither the
Company nor any of its Subsidiaries has:

-23-



--------------------------------------------------------------------------------



 



          (a) issued, granted, delivered or sold or authorized or proposed the
issuance, grant, delivery or sale of, or purchase or propose the purchase of,
any shares of Company Capital Stock or shares of any capital stock of any
Subsidiary of the Company or any securities convertible into, or subscriptions,
rights, warrants or options to acquire, or other agreements or commitments of
any character obligating it to issue or purchase any such shares or other
convertible securities, other than (i) issuances of Company Capital Stock
pursuant to exercises of Company Options or warrants to purchase Company Capital
Stock in accordance with their terms, and (ii) repurchases at cost of Company
Ordinary Shares upon termination of a service provided and pursuant to the terms
of a Contract;
          (b) incurred any Indebtedness or guaranteed any Indebtedness for
borrowed money or issued or sold any debt securities or other obligations of
others, in each case, on an aggregate basis, in excess of €100,000, except
current Liabilities incurred in the ordinary course of business of the Company
and its Subsidiaries;
          (c) paid, discharged or satisfied any Lien or Liability in an amount
in excess of €50,000 in any one case, or €100,000 in the aggregate, except for
current Liabilities paid, discharged or satisfied in the ordinary course of
business consistent with past practices;
          (d) declared, set aside, or paid any dividends on or made any other
distributions (whether in cash, stock or property) in respect of any Company
Capital Stock or any capital stock of any Subsidiary of the Company, or split,
combined or reclassified any Company Capital Stock or any capital stock of any
Subsidiary of the Company or issued or authorized the issuance of any other
securities in respect of, in lieu of or in substitution for shares of Company
Capital Stock or shares of any capital stock of any Subsidiary of the Company,
or repurchased, redeemed or otherwise acquired, directly or indirectly, any
shares of Company Capital Stock or shares of any capital stock of any Subsidiary
of the Company (or options, warrants or other rights exercisable therefor),
except in accordance with the agreements evidencing Company Options;
          (e) mortgaged or pledged any of its properties or assets or the
properties or assets of any of its Subsidiaries or subjected them to any Lien,
except for Permitted Liens;
          (f) sold, assigned, leased, licensed or otherwise transferred any of
its tangible assets in excess of €150,000, except in the ordinary course of
business consistent with past practices;
          (g) initiated, compromised or settled any Action or canceled,
compromised, waived, or released any right or claim in excess of €100,000 or
that is otherwise material to the Company or its Subsidiaries;
          (h) (i) transferred ownership of or exclusively licensed any Company
Intellectual Property or entered into any Contract for the transfer of ownership
or the exclusive license of any Company Intellectual Property to any Person,
other than non-exclusive licenses to customers of the Company entered into in
the ordinary course of business consistent with past practices, or (ii)
non-exclusively licensed any Company Intellectual Property or entered into any
Contract for the non-exclusive license of any Company Intellectual Property to
any Person, other than non-exclusive

-24-



--------------------------------------------------------------------------------



 



licenses to customers of the Company entered into in the ordinary course of
business consistent with past practices;
          (i) made or granted any bonus or any wage or salary increase to any
employee or group of employees in excess of €100,000 (except as required by
pre-existing contracts described in Section 3.8(i) of the Disclosure Schedule),
granted any severance or termination pay (in cash or otherwise) to any Company
Employee, including any officer of the Company or its Subsidiaries, or made or
granted any increase in any Company Employee Plan or arrangement, or amended or
terminated any existing Company Employee Plan or arrangement or adopted any new
Company Employee Plan or arrangement;
          (j) suffered any extraordinary losses in excess of €100,000 in the
aggregate;
          (k) made any capital expenditures or commitments therefor that
aggregate in excess of €200,000 or otherwise material to the Company or its
Subsidiaries;
          (l) delayed or postponed the payment of any accounts payable or
commissions or any other liability or obligation by more than 60 days or agreed
or negotiated with any party to extend the payment date of any accounts payable
or commissions or any other liability or obligation by more than 60 days or
accelerated the collection of (or discounted) any accounts or notes receivable;
          (m) made any loans or advances to, in an amount in excess of €100,000
in any one case, or guarantees for the benefit of, any Person (including
incorporation of any Subsidiary), other than advances in the ordinary course of
business consistent with past practices;
          (n) made any investments in any Person in excess of €200,000;
          (o) made any charitable contributions or pledges exceeding in the
aggregate €100,000 or made any political contributions;
          (p) suffered any damage, destruction or casualty loss exceeding in the
aggregate €100,000, not covered by any insurance policies;
          (q) made any change in any method of accounting or accounting policies
or procedures, including with respect to reserves for excess or obsolete
inventory, doubtful accounts or other reserves, depreciation or amortization
policies or rates, billing and invoicing policies, or payment or collection
policies or practices, except insofar as may have been required by IFRS or
required to change any assumption underlying, or method of calculating, any bad
debt, contingency or other reserve or revalued any of the assets (whether
tangible or intangible) of the Company or any of its Subsidiaries;
          (r) entered into or renewed any Contract or arrangement that
materially limits or restricts the Company or any of its Subsidiaries from
engaging or competing in any line of business or in any geographical area (other
than confidentiality agreements or other similar arrangements

-25-



--------------------------------------------------------------------------------



 



entered into in the ordinary course of business and which would not, taken as a
whole, materially restrict the operation of the business of the Company as
presently conducted) or that involves exclusive terms or most-favored nation
terms of any kind;
          (s) acquire or agree to acquire by merging or consolidating with, or
by purchasing any assets or equity securities of, or by any other manner, any
business or any Entity or division thereof, or otherwise acquire or agree to
acquire any assets which are material, individually or in the aggregate, to the
Company’s or any of its Subsidiaries’ businesses; or
          (t) agreed or committed, whether orally or in writing, to do any of
the actions described in Sections 3.8(a) through 3.8(s) above.
     3.9 Tax Matters. In each case solely with respect to the period from and
including the tax year 2005:
          (a) Registration. The Company and each of its Subsidiaries have been
duly and timely registered for Tax purposes in their country of residence.
          (b) Filing Requirements. The Company and any of its Subsidiaries have
duly and timely filed, or caused to be filed with all appropriate Governmental
Entities, all Tax Returns, reports and declarations required by applicable Laws
to have been filed by or with respect to any of them, either separately or as a
member of a group of companies, each of which returns, reports and declarations
correctly reflects the Tax Liabilities and all other information required to be
reported therein. Neither the Company nor any of its Subsidiaries has waived the
statute of limitations on or otherwise extended the period for the assessment or
collection of any Tax.
          (c) Tax Provision and Capital Gains. All Tax required to be paid or
withheld by the Company or any of its Subsidiaries in respect of any taxable
period or portion thereof ending on or prior to the Closing Date (all such
periods, the “Pre-Closing Tax Period”) and in the pre-Closing part of the Pre-
to Post-Closing Tax Period, including any and all Tax required to be paid or
withheld as a result of entering into this Agreement and the execution thereof,
have been paid or withheld or will be paid or withheld in full or have been
fully provisioned in the Company Balance Sheet. The amount of provision for
deferred Tax in the Company Balance Sheet is adequate and fully in accordance
with IFRS. Neither the Company nor any of its Subsidiaries has incurred any
Liability for Taxes since the Company Balance Sheet Date other than in the
ordinary course of business.
          (d) Full Disclosure. The Sellers and the Company have disclosed fully
and completely all facts, circumstances and have submitted to Buyer all
documents which influence, in any material respect, the position of the Company
or any of its Subsidiaries regarding Tax, including but not limited to any
agreement, ruling, or compromise with any Tax Authority. Neither the Company nor
any of its Subsidiaries has the intention to conclude up to the Closing Date
with any Tax Authority any agreement, ruling or compromise in connection with
Tax. The entering into this Agreement and the execution thereof will have no
material impact on the position of the Company or any of its Subsidiaries
regarding Tax, including but not limited to any agreement, ruling, or compromise
with any Tax Authority and the application of favorable Tax regimes.

-26-



--------------------------------------------------------------------------------



 



          (e) No Disputes, Objections, Appeals, Collection Procedures, Reminders
or Warrants. No disputes exist and neither the Sellers nor the Company has any
knowledge of circumstances or events that could reasonably be expected to give
rise to a material dispute with any Tax Authority regarding the Tax position of
the Company or any of its Subsidiaries or any of their properties, assets or
income or regarding the Tax Returns filed by the Company or any of its
Subsidiaries. No audits or investigations are to the knowledge of the Company
presently being made by any Tax Authority or are expected regarding the Tax
position of the Company or any of its Subsidiaries or any of their properties,
assets or income or regarding the Tax Returns filed by the Company or any of its
Subsidiaries. No requests for exchange of information are pending regarding Tax
relating to the Company or any of its Subsidiaries or their business relations.
No objection or appeal regarding Tax is presently pending or, to the knowledge
of the Company, will be filed prior to Closing with any Tax Authority or any
competent court or courts. No collection procedures have been initiated against
the Company or any of its Subsidiaries or any of their properties, assets or
income for account of any Tax. Neither the Company nor any of its Subsidiaries
has received any reminders (“notices”) or warrants relating to the payment of
Tax.
          (f) No Criminal Investigation. Neither the Company nor any of its
Subsidiaries has to the Company’s knowledge ever been the subject of a criminal
investigation, accused or found guilty of fraud, relating to or involving Tax.
          (g) Chain Liability. Neither the Company nor any of its Subsidiaries
has acted during the last six years as contractor or subcontractor as defined in
article 35 of the Dutch Collection Act 1990 (“Invorderingswet 1990”) or as a
recipient of workers as defined in article 34 of the Dutch Collection Act 1990
(“Invorderingswet 1990”) or other comparable provisions of applicable Laws in
other countries where the Company or any of its Subsidiaries are resident.
          (h) No Liquidator, Managing Director or Executor of a Will. Neither
the Company nor any of its Subsidiaries has ever acted as the liquidator
(“vereffenaar”) of any entity in the sense of the Dutch General Tax Act
(“Algemene wet inzake rijksbelastingen”). Neither the Company nor any of its
Subsidiaries has ever acted as a managing director of any entity in the sense of
the Dutch General Tax Act (“Lichaam in de zin van de Algemene wet inzake
rijksbelastingen”) or the Dutch Collection Act 1990 (“Invorderingswet 1990”).
Neither the Company nor any of its Subsidiaries has ever acted as an executor of
a will (“executeur-testamentair”).
          (i) Recapture Tax Exemptions. Neither the Company nor any of its
Subsidiaries has claimed or been granted exemptions from Tax, roll-over relief
or other Tax facilities (including investment Tax credits and other similar Tax
benefits) during the last six (6) years before the Closing Date, which are
annulled and give rise to Tax in the post-Closing part of the Pre- to
Post-Closing Tax Period or in Post-Closing Tax Periods.
          (j) No Material Non-Deductible Payments. Neither the Company nor any
of its Subsidiaries has any obligations to make any material future payment
which will be prevented from being deductible for corporate income tax purposes,
except for the non-deductibility of interest expenses for Dutch corporate income
tax purposes as laid down in paragraph 6 under (h) of the written settlement
agreement that is referred to in subsection (m) of this Section 3.9.

-27-



--------------------------------------------------------------------------------



 



          (k) Transfer Pricing. All transactions between the Company and any of
its Subsidiaries and all transactions between the Company and any of its
Subsidiaries and the Sellers were effected on arm’s length terms. To the
Company’s knowledge, no transactions or arrangements involving the Company or
any of its Subsidiaries have taken place or are in existence which are such that
any provision relating to transfer pricing might be invoked by any applicable
Governmental Entity, affecting the Tax position of the Company or any of its
Subsidiaries.
          (l) Tax Residence/Permanent Establishment. Neither the Company nor any
of its Subsidiaries is treated for any Tax purpose as resident in a country
other than the country of its incorporation and neither the Company nor any of
its Subsidiaries has, or has had within the past ten years, a branch, agency or
permanent establishment in a country other than the country of its
incorporation, or is considered to be a branch, agency or permanent
establishment of a company in a country resident in another country.
          (m) Settlement. A written settlement agreement has been reached with a
competent Tax Authority on (i) the place of residence of Safeboot N.V., (ii) the
application of the participation exemption (deelnemingsvrijstelling) to the
shares in Safeboot N.V., (iii) the absence of a permanent establishment of
Safeboot N.V. in The Netherlands and (iv) the transfer pricing to be applied to
the intellectual property that is licensed from Safeboot N.V. and none of the
Company nor any of its Subsidiaries has deviated in any material respect from
the terms and conditions of such settlement agreement, including the critical
assumptions in paragraph 6 of such settlement agreement, or otherwise conducted
its affairs in a manner that would cause the principles of such settlement
agreement or advance ruling to be inapplicable.
          (n) Non-deductible Interest. Neither the Company nor any of its
Subsidiaries has Indebtedness outstanding on which interest would be wholly or
partly (temporarily) not deductible under article 10(1)(d), 10 a, 10 b, 10 d
and/or, with respect to any period prior to January 1, 2007, 15 ad of the Dutch
Corporate Income Tax Act 1969.
          (o) Participation Exemption. All shareholding interests of the Company
and the Subsidiaries qualify as a participation within the meaning of article 13
of the Dutch Corporate Income Tax Act 1969 and as a result thereof, the income
derived from such shareholding interests, including dividends and capital gains,
is fully exempt from Dutch corporate income tax at the level of the Company and
the Subsidiaries. Neither the Sellers nor any of the Company or any of its
Subsidiaries qualifies or qualified as an investment institution within the
meaning of article 28 or article 28b of the Dutch Corporate Income Tax Act 1969.
          (p) Written-off Receivables. Neither the Company nor any of its
Subsidiaries has written off receivables on affiliated entities (within the
meaning of article 10a, paragraph 4 of the Dutch Corporate Income Tax Act 1969)
against taxable income.
          (q) Conversion Permanent Establishment into Subsidiary. Neither the
Company nor any of its Subsidiaries has a shareholding in a Subsidiary to which
the Dutch participation exemption applies and which runs foreign business
operations which were formerly operated as a

-28-



--------------------------------------------------------------------------------



 



permanent establishment by the Company or any of its affiliated entities within
the meaning of article 10a, paragraph 4 of the Dutch Corporate Income Tax Act
1969.
          (r) Depreciation Subsidiaries. Neither the Company nor any of its
Subsidiaries has depreciated for Tax purposes a shareholding in a Subsidiary to
which the Dutch participation exemption applies.
          (s) Third Party Tax. Neither the Company nor any of its Subsidiaries
will be held liable for Tax due by any third party other than the Company or any
of its Subsidiaries within the meaning of the Dutch Collection Act 1990
(“Invorderingswet 1990”).
     3.10 Real Property. Section 3.10 of the Disclosure Schedule sets forth, as
of the date hereof, a list of all Contracts, licenses or other agreements for
the use or occupancy of any real property (the “Leased Real Property”)
(including all amendments, extensions, renewals, guaranties and other agreements
with respect thereto) held by the Company or any of its Subsidiaries
(collectively, the “Leases”) and the address for each Leased Real Property. The
Company has Made Available to Buyer a true and complete copy of each written
Lease, and in the case of any oral Leases, a written summary of the material
terms thereof. Except as set forth in Section 3.10 of the Disclosure Schedule,
with respect to each of the Leases: to the Company’s knowledge (i) the Lease is
legal, valid, binding and in full force and effect; (ii) the consummation of the
transactions contemplated hereunder will not result in a breach of or default or
consent requirement under the Lease or otherwise cause the Lease to cease to be
legal, valid and binding, enforceable and in full force and effect on identical
terms following the Closing, (iii) neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge, any other party to the Lease is in
breach or default under the Lease, and no event has occurred or circumstance
exists which, with the delivery of notice, passage of time or both, would
constitute such a breach or default or permit the termination, modification of
rent under the Lease; (iv) no party to the Lease has repudiated any term
thereof, and there are no disputes or oral agreements or forbearance programs in
effect with respect to the Lease; and (v) neither the Company or any of its
Subsidiaries has assigned, subleased, mortgaged, deeded in trust or otherwise
transferred or encumbered the Lease. Neither the Company nor any of its
Subsidiaries owns any real property or any interest in real property. 
     3.11 Assets. 
          (a) Except as set forth in Section 3.11(a) of the Disclosure Schedule,
the Company and each of its Subsidiaries, as the case may be, has good and valid
title to, a valid leasehold interest in, or a valid license to use, the
properties and assets, whether tangible or intangible, used by it, located on
its premises and shown on the Company Balance Sheet or acquired thereafter, free
and clear of all Liens, except for properties and assets disposed of in the
ordinary course of business since the date of the Company Balance Sheet the
details of which have been Made Available to Buyer prior to the date hereof, and
except for Liens disclosed on the Company Balance Sheet (including any notes
thereto) and Permitted Liens.
          (b) Except as set forth in Section 3.11(b) of the Disclosure Schedule,
all of the Company’s and its Subsidiaries’ buildings, equipment, fixtures,
improvements and other tangible

-29-



--------------------------------------------------------------------------------



 



assets (whether owned or leased) are in satisfactory condition and repair
(ordinary wear and tear excepted), are operational and are fit for use in the
ordinary course of the Company’s or its Subsidiaries’, business as presently
conducted. All such assets have been installed and maintained in all material
respects in accordance with all applicable Laws, regulations and ordinances.
          (c) Except as set forth in Section 3.11(c) of the Disclosure Schedule,
each of the Company and its Subsidiaries owns, has a valid leasehold interest
in, or has a valid license to use, all of the material assets, properties and
rights, whether tangible or intangible, necessary for the conduct of its
business as presently conducted.
     3.12 Intellectual Property. 
          (a) Section 3.12(a) of the Disclosure Schedule contains a complete and
accurate list, as of the date hereof, of (i) all patents, patent applications
and other Intellectual Property Rights that are the subject of an application,
registration or filing with a Governmental Entity owned or filed on behalf of or
in the name of the Company or any of its Subsidiaries, and (ii) all trade names,
logos, corporate names and brand names used by the Company or any of its
Subsidiaries, specifying the products or services with respect to which such
marks or names are used and internet domain names used by the Company or any of
its Subsidiaries.
          (b) Section 3.12(b) of the Disclosure Schedule also contains a
complete and accurate list, as of the date hereof, of all Contracts pursuant to
which licenses or other rights have been granted by the Company or any of its
Subsidiaries to any third party with respect to any Intellectual Property Rights
(“Out-bound IP Agreements”), and all Contracts pursuant to which licenses and
other rights have been granted by any third party to the Company or any of its
Subsidiaries with respect to any Intellectual Property Rights (“In-bound IP
Agreements”), except (i) Out-bound IP Agreements with customers entered into in
the ordinary course of business consistent with past practices, (ii) Out-bound
IP Agreements with distributors entered into in the ordinary course of business
consistent with past practices, and (iii) any licenses granted to the Company or
any of its Subsidiaries of unmodified, mass market software, pursuant to the
licensor’s ordinary, generally commercially available license terms, having an
aggregate value for all related licenses thereof of less than €50,000
(“Generally Commercially Available Code”), in each case identifying the subject
Intellectual Property Rights.
          (c) Other than Intellectual Property Rights licensed to the Company
under (i) the In-Bound IP Agreements listed in Section 3.12(b) of the Disclosure
Schedule, and (ii) licenses for Generally Commercially Available Code, and other
than as set out on Section 3.12(c) of the Disclosure Schedule, the Company
exclusively owns all right, title and interest in all Company Intellectual
Property. The Company and its Subsidiaries own (to the extent such Intellectual
Property Rights are capable of ownership) and possess all right, title and
interest to, or have the right to use pursuant to a valid enforceable written
license, all Intellectual Property Rights necessary for the operation of their
businesses as presently conducted (including, without limitation, the right to
sell, license or otherwise distribute the Company software), free and clear of
all Liens.

-30-



--------------------------------------------------------------------------------



 



          (d) It is not and will not be necessary to utilize any Intellectual
Property Rights of any of the Company’s or its Subsidiaries’ employees
developed, invented or made prior to their employment by the Company or any of
its Subsidiaries except for any such Intellectual Property Rights that have
previously been assigned to the Company or any of its Subsidiaries. Except as
set forth in Section 3.12(d) of the Disclosure Schedules, the loss or expiration
of any Intellectual Property Right or related group of Intellectual Property
Rights owned or used by the Company or any of its Subsidiaries has not had and
would not reasonably be expected to have a Company Material Adverse Effect, and
no loss or expiration of any Intellectual Property Right is threatened in
writing, pending or, to the Company’s knowledge, reasonably foreseeable. The
Company has taken commercially reasonable steps to maintain and protect the
Company Intellectual Property. To the Company’s knowledge, the owners of any
Intellectual Property Rights licensed to the Company or any of its Subsidiaries
have taken commercially reasonable action to maintain and protect the
Intellectual Property Rights which are subject to such licenses.
          (e) Except as set forth in Section 3.12(e) of the Disclosure Schedule,
there have been no claims made against the Company or any of its Subsidiaries
asserting the invalidity, misuse or unenforceability of any of the Company
Intellectual Property and, to the Company’s knowledge, there is no basis for any
such claim. Neither the Company nor any of its Subsidiaries have received any
notices of, and has no knowledge of any facts which indicate a reasonable
possibility of, any infringement or misappropriation by the Company or its
Subsidiaries of, or conflict by the Company or its Subsidiaries with, any
third-party Intellectual Property Rights (including without limitation any
written demand or request that the Company or any of its Subsidiaries license
any rights not already under license from a third party).
          (f) The conduct of the Company’s and its Subsidiaries’ businesses has
not, does not and, when conducted following the Closing in the manner as
conducted as of the date of this Agreement, will not infringe, misappropriate or
otherwise violate any Intellectual Property Rights of other Persons, and to the
Company’s knowledge, the Company Intellectual Property Rights have not been and
are not being infringed, misappropriated or otherwise violated by other Persons.
          (g) Neither this Agreement, nor the transactions contemplated by this
Agreement, nor any subsequent merger or assignment of the Company, its
Subsidiaries or the assets of either into or with Buyer or any of Buyer’s
Affiliates, will (i) have any effect on the Company’s (or its Subsidiaries’)
right, title or interest in and to their Intellectual Property Rights (and all
of such Intellectual Property Rights shall be owned or available for use by the
Company or any of its Subsidiaries on identical terms and conditions immediately
after the Closing), or (ii) result in the Company or any of its Subsidiaries
(A) granting to any third party any right to or with respect to any Intellectual
Property Rights owned by, or licensed to, the Company or any of its Subsidiaries
(other than rights granted by the Company or any of its Subsidiaries on or prior
to the Closing Date under Intellectual Property Rights owned by the Company or
any of its Subsidiaries as of the Closing Date), (B) being bound by, or subject
to, any non-compete or other material restriction on its freedom to engage in,
participate in, operate or compete in any line of business, or (C) being
obligated to pay any royalties or other license fees with respect to
Intellectual Property Rights of any third party in excess of those payable by
the Company or any of its Subsidiaries in the absence of

-31-



--------------------------------------------------------------------------------



 



this Agreement or the transactions contemplated hereby; provided, however, that
the representations made in this Section 3.12(g) will not be deemed to be
breached as a result of the operation of provisions contained in a Contract to
which Buyer is a party (but to which the Company and any of its Subsidiaries is
not).
          (h) All Persons who have participated in the creation or development
for the Company or any of its Subsidiaries of any Technology or Intellectual
Property Rights (including the Company’s web site software, scripts and content,
and also including the Company’s transaction processing software, databases, and
interfaces) have executed and delivered to the Company a valid and enforceable
agreement providing for the non-disclosure by such Person of any confidential
information of the Company and its Subsidiaries, and providing for the
assignment by such Person to the Company of any Intellectual Property Rights
arising out of such Person’s employment by, work for, or contract with the
Company or any of its Subsidiaries, all pursuant to agreements with such Persons
and the Company Made Available to Buyer.
          (i) Except as set forth in Section 3.12(i) of the Disclosure Schedule,
neither the Company nor any of its Subsidiaries has used Open Source Material in
any manner that (i) requires the disclosure or distribution in source code form
of any Technology owned by the Company or any of its Subsidiaries, or any
portion of any Company product other than such Open Source Material,
(ii) requires the licensing of any Technology owned by the Company or any of its
Subsidiaries, or any portion of any Company product other than such Open Source
Material, for the purpose of making derivative works, (iii) imposes any
restriction on the consideration to be charged for the distribution of any
Company product or any Technology owned by the Company or any of its
Subsidiaries, (iv) creates obligations for the Company or any of its
Subsidiaries with respect to Company Intellectual Property or grants to any
third party, any rights or immunities under Company Intellectual Property, or
(v) impose any other material limitation, restriction or condition on the right
of the Company to use or distribute any Company product or service.
          (j) Except as set forth in Section 3.12(j) of the Disclosure Schedule,
neither the Company, any of its Subsidiaries, nor any other Person acting on its
behalf has disclosed, delivered or licensed to any Person, agreed to disclose,
deliver or license to any Person, or permitted the disclosure or delivery to any
escrow agent or other Person of, any source code for any Company product except
for disclosures to employees, contractors or consultants under agreements that
prohibit use or disclosure except in the performances of services to the Company
or any Subsidiary thereof. Neither this Agreement, nor the transactions
contemplated by this Agreement, nor any subsequent merger or assignment of
Company, its Subsidiaries or the assets of either into or with Buyer or any of
Buyer’s Affiliates, will result in, or entitle any Person to demand, the
disclosure, delivery or license of any source code for any Company product to
any Person.
          (k) Neither the Company nor any of its Subsidiaries is a party to any
Contract with any Governmental Entity in which any rights are granted under any
Company Intellectual Property other than commercial rights with respect to the
use of Company Products.

-32-



--------------------------------------------------------------------------------



 



     3.13 Material Contracts.  Except as set forth in Section 3.13 of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries is, as of
the date of this Agreement, a party to or bound (whether orally or in writing)
by:
          (a) any pension, profit sharing, share option, employee share purchase
or other plan or arrangement providing for deferred or other compensation to
employees or any other employee benefit plan, arrangement or practice, whether
formal or informal;
          (b) any collective bargaining agreement or any other contract with any
labor union, or any severance agreements, programs, policies or arrangements;
          (c) any management agreement, any Contract for the employment of any
managing director (“statutair bestuurder”), a senior manager, employee or
consultant earning base compensation in excess of €100,000, or any Person
involved in the development of the Safeboot software on a full-time, part-time,
consulting or other basis or any Contract providing for the payment of any cash
or other compensation by the Company or its Subsidiaries or benefits upon the
consummation of the transactions contemplated hereby; and any Contract providing
for indemnification obligations to any present or former director, officer or
employee of the Company or any of its Subsidiaries;
          (d) any Contract (other than any customer Contract that involves
maintenance revenue of less than €100,000 on an annual basis) involving
consideration in excess of €150,000 requiring the consent of any party thereto
upon a change in control of the Company, or containing any provision which would
result in a modification of any rights or obligations of any party thereunder
upon a change in control of the Company;
          (e) any Contract having a value in excess of €150,000 under which it
has advanced or loaned monies to any other Person (in each case, other than
advances to the Company’s employees in the ordinary course of business of the
Company and its Subsidiaries);
          (f) any Contract or indenture having a value in excess of €100,000
relating to borrowed money or other Indebtedness or the mortgaging, pledging or
otherwise, without reference to value, placing a Lien on any material asset or
material group of assets of the Company or any of its Subsidiaries or any letter
of credit arrangements;
          (g) any guaranty of any obligation for borrowed money or otherwise
having a value in excess of €100,000 (other than endorsements made for
collection in the ordinary course of business);
          (h) any Contract under which the Company is lessee of or holds or
operates any property, owned by any other Person;
          (i) any Contract under which the Company is lessor of or permits any
third party to hold or operate any property, real or personal, owned or
controlled by the Company where the annual payments are in excess of €50,000;

-33-



--------------------------------------------------------------------------------



 



          (j) any Contract regarding ownership and rights with regard to work
produced by senior managers or employees having a direct and material role in
the development of any Intellectual Property Right held by the Company or any of
its Subsidiaries;
          (k) any Contract or group of related Contracts with the same party or
group of affiliated parties for the purchase of supplies, products, equipment or
other personal property (other than computer leasing Contracts) or for the
receipt of services under which the annual payments for such products and
services is in excess of €150,000;
          (l) any Contract or group of related Contracts with the same party or
group of affiliated parties for the sale of supplies, products, equipment or
other personal property or for the furnishing of services under which the annual
payments for such products or services due from the Company or any of its
Subsidiaries exceed €150,000;
          (m) any Contract or group of related contracts with the same party or
group of affiliated parties continuing over a period of more than six (6) months
from the date or dates thereof, not terminable by the Company or any of its
Subsidiaries upon sixty (60) days’ notice without penalty and involving more
than €150,000 per year;
          (n) any Contract relating to the marketing, sale, advertising or
promotion of the services of the Company or any of its Subsidiaries having
future obligations in excess of €150,000 that are not terminable by the Company
or any of its Subsidiaries on no more than thirty (30) days’ notice without
penalty;
          (o) any Contracts relating to the ownership of or investments in any
business or enterprise, including investments in joint ventures and minority
equity investments having a value in excess of €150,000;
          (p) any warranty or similar Contract with a value in excess of
€150,000 with respect to its services or its products sold, leased or licensed
which contains terms and conditions that differ in any material respect from the
Company’s or any of its Subsidiaries’ standard warranty terms and conditions;
          (q) any (i) In-bound IP Agreements or (ii) Out-bound IP Agreements
required to be listed on Section 3.12(b) of the Disclosure Schedule;
          (r) any Contract under which the Company or any of its Subsidiaries
has granted to any Person any registration rights to force the Company to list
its shares on any exchange or facilitate to the public sale of its shares;
          (s) procuration (“procuratie”) to any Person other than a senior
manager;
          (t) any Contract prohibiting the Company or any of its Subsidiaries
from freely engaging in any business or competing anywhere in the world or to
exercise, use, modify, maintain,

-34-



--------------------------------------------------------------------------------



 



support, transfer, license, distribute, exploit or enforce any Company
Intellectual Property Rights or Company Products;
          (u) any Contract involving maintenance or service obligations on the
part of the Company or any of its Subsidiaries involving annual revenues to the
Company or its Subsidiaries in excess of €75,000 that contains an exclusivity or
“most-favored-nation” provision;
          (v) any Contract, commitment or undertaking with any Governmental
Entity having a value in excess of €150,000;
          (w) any Contract with a third-party consultant, sales representative,
distributor, dealer or other independent contractor to which either the Company
or a Subsidiary is a party under which the Company made any payments in excess
of €100,000 in the aggregate within the preceding twelve (12) month period;
          (x) any Contract or commitment containing any material support,
maintenance or service obligation on the part of the Company or any of its
Subsidiaries involving annual revenues to the Company or its Subsidiaries in
excess of €100,000, other than those obligations that are terminable by the
Company or any of its Subsidiaries on no more than thirty (30) days’ notice
without material Liability or financial obligation to the Company or its
Subsidiaries;
          (y) any Contract which is material to its operations or business
prospects or involves an annual consideration in excess of €150,000 not made in
the ordinary course of business consistent with past practices; or
          (z) any Contract with any Top Distributor or any OEM Partner.
All of the contracts, agreements and instruments set forth or required to be set
forth in Section 3.13 of the Disclosure Schedule (each a “Material Contract”), a
true, correct and complete copy of which has been Made Available to Buyer, are
valid, binding and enforceable in accordance with their respective terms and
shall be in full force and effect without penalty upon consummation of the
transactions contemplated hereby. Except as set forth on Section 3.13 of the
Disclosure Schedule, no Material Contract requires the obtaining of any consent,
approval, novation or waiver of any third party in connection with this
Agreement or the consummation of the transactions contemplated by this
Agreement. Each of the Company and its Subsidiaries has performed in all
material respects all obligations required to be performed by it; is not in
default or material breach under any Contract to which the Company or its
Subsidiaries is subject and, to the knowledge of the Company, there is no basis
for any such claim; and neither the Company nor any of its Subsidiaries has any
present expectation or intention of not fully performing on a timely basis all
such obligations required to be performed by the Company or any of its
Subsidiaries under any contract, agreement or instrument to which the Company or
any of its Subsidiaries is subject; to the Company’s knowledge no event has
occurred which with the passage of time or the giving of notice or both would
result in a default, breach or event of noncompliance by the Company or any of
its Subsidiaries under any contract, agreement or instrument to which the
Company or any of its Subsidiaries is subject; and neither the Company nor any
of its Subsidiaries has any knowledge of any breach or cancellation (or
intention

-35-



--------------------------------------------------------------------------------



 



to cancel) by the other parties to any contract, agreement, instrument or
commitment to which it is a party. To the Company’s knowledge, neither the
Company nor any of its Subsidiaries is a party to any contract, agreement or
commitment the performance of which could reasonably be expected to have a
Company Material Adverse Effect.
     3.14 Interested Party Transactions.  Except as set forth in Section 3.14 of
the Disclosure Schedule, no managing board member, shareholder, employee or
Affiliate of the Company (excluding Subsidiaries) or, to the Company’s
knowledge, any individual related by blood, marriage or adoption to any such
individual or any entity in which any such Person or individual owns any
beneficial interest is a party to any agreement, contract (except employment
contracts with the Company or its Subsidiaries), commitment or transaction with
the Company or its Subsidiaries or has any interest in any property used by the
Company or its Subsidiaries (including any Intellectual Property Rights).
     3.15 Compliance With Laws; Permits.  Except as set forth in Section 3.15 of
the Disclosure Schedule:
          (a) The Company and its Subsidiaries have complied and are in
compliance, in all material respects, with all applicable Laws of all
Governmental Entities relating to the operation of their businesses and the
maintenance and operation of their properties and assets. No notices have been
received by and no claims have been filed against the Company or any of its
Subsidiaries alleging a violation of any such Laws.
          (b) The Company and its Subsidiaries hold and are in compliance with
all Permits of or from Governmental Entities required for the conduct of their
businesses as presently conducted and the ownership of their properties, and
Section 3.15 of the Disclosure Schedule sets forth a list of all of the Permits
that are material to the Company or any of its Subsidiaries or their respective
businesses. No notices have been received by the Company or any of its
Subsidiaries alleging the failure to hold any of the foregoing. All of such
Permits will be available for use by the Company and its Subsidiaries at the
Closing.
     3.16 Litigation.  Except as set forth in Section 3.16 of the Disclosure
Schedule, there are no Actions, pending or, to the Company’s knowledge,
threatened against the Company or its Subsidiaries or their respective
properties (tangible or intangible) or pending or threatened by the Company or
its Subsidiaries against any Person, before or by any Governmental Entity
(including any Actions with respect to the transactions contemplated by this
Agreement); neither the Company nor any of its Subsidiaries is subject to any
arbitration proceedings under collective bargaining agreements or otherwise or
any governmental investigations or inquiries; and, to the Company’s knowledge,
there is no basis for any of the foregoing. Neither the Company nor any of its
Subsidiaries is subject to any judgment, order or decree of any court or other
Governmental Entity, and neither the Company nor its Subsidiaries has received
any opinion or memorandum or advice from legal counsel or compliance personnel
to the effect that it is exposed, from a legal standpoint, to any liability or
disadvantage which may be (individually or in the aggregate) material to their
respective businesses or properties.

-36-



--------------------------------------------------------------------------------



 



     3.17 Pensions. 
          (a) Section 3.17(a) of the Disclosure Schedule contains an accurate
and complete list, as of the date hereof, of each Company Employee Plan, whether
or not subject to ERISA, and each Employee Agreement. The Company has provided
to Buyer a current, accurate and complete copy (or, to the extent no such copy
exists, an accurate description) of each such Company Employee Plan or Employee
Agreement and all related documents.
          (b) Each employee benefit plan or pension scheme maintained for the
benefit of the employees of the Company or any of its Subsidiaries has to the
Company’s knowledge been maintained, funded and administered in accordance with
the terms of such employee benefit plan or pension scheme and complies in form
and in operation in all material respects with the requirements of applicable
Law.
          (c) All required reports and descriptions (including annual reports,
summary annual reports, and summary plan descriptions) have been timely filed
and/or distributed in accordance with the requirements of applicable Law with
respect to each such employee benefit plan or pension scheme.
          (d) All contributions (including all employer contributions and
employee salary reduction contributions) that are due pursuant to each such
employee benefit plan or pension scheme have been made within the time periods
required by such employee benefit plan or pension scheme and applicable Law and
all contributions for any period ending on or before the Closing Date that are
not yet due have been made to each such employee benefit plan or pension scheme
or accrued in accordance with the past custom and practice of the Company and
its Subsidiaries.
          (e) No action, suit, proceeding, hearing, or investigation with
respect to the administration or the investment of the assets of any such
employee benefit plan or pension scheme (other than routine claims for benefits)
is pending or to the Company’s knowledge threatened.
          (f) Section 3.17(f) of the Disclosure Schedule sets forth a complete
list as of the date hereof, of current Company Employees, consultant,
independent contractor, and other contingent worker used by the Company or any
of its Subsidiaries.
          (g) No Company Employee Plan is (i) subject to Title IV of ERISA or
Section 412 of the Code, (ii) a “multiemployer plan” (as defined in
Section 3(37) of ERISA) (iii) a ”multiple employer plan” as defined in ERISA or
the Code, or (iv) a “funded welfare plan” within the meaning of Section 419 of
the Code. No Company Employee Plan provides health benefits that are not fully
insured through an insurance contract.
          (h) No Company Employee Plan exists that, except as may otherwise be
required pursuant to applicable Law, as a result of the execution of this
Agreement, shareholder approval of this Agreement, or the transactions
contemplated by this Agreement (whether alone or in connection with any
subsequent event(s)), could (i) result in severance pay or any increase in
severance pay upon any termination of employment after the date of this
Agreement, (ii) accelerate the time of

-37-



--------------------------------------------------------------------------------



 



payment or vesting or result in any payment or funding (through a grantor trust
or otherwise) of compensation or benefits under, increase the amount payable or
result in any other material obligation pursuant to, any of the Company Share
Plans, (iii) limit or restrict the right of the Company or any of its
subsidiaries to merge, amend or terminate any of the Company Share Plans,
(iv) cause the Company or any of its subsidiaries to record additional
compensation expense on its income statement with respect to any outstanding
stock option or other equity-based award, or (v) result in payments under any of
the Company Share Plans which would not be deductible under Section 280G of the
Code.
          (i) The Company is in good faith compliance with the requirements of
Section 409A of the Code with respect to all “nonqualified deferred compensation
plans” (as defined in Section 409A of the Code) maintained by the Company or any
of its Subsidiaries or to which the Company or any of its Subsidiaries is a
party.
     3.18 Employees.  The Company’s knowledge, no key Company Employee or
independent contractor of the Company or any of its Subsidiaries and no group of
Company Employees or independent contractors of the Company or any of its
Subsidiaries has any plans to terminate employment with the Company or any of
its Subsidiaries. Neither the Company nor any of its Subsidiaries have any
material labor relations problems (including any union organization activities,
threatened or actual strikes or work stoppages or material grievances). The
Company and each of its Subsidiaries have complied in all material respects with
all Laws relating to the employment of labor (including, without limitation,
provisions thereof relating to wages, hours, equal opportunity, collective
bargaining and the payment of social security and other taxes) and have complied
with all Laws related to the licensing of employees under its applicable
licenses. Neither the Company, its Subsidiaries nor, to the Company’s knowledge,
any of their employees or independent contractors is subject to any noncompete
or similar agreements in conflict with the present business activities of the
Company and its Subsidiaries, except for agreements between the Company or any
of its Subsidiaries and their respective present and former employees.
     3.19 Insurance.  Section 3.19 of the Disclosure Schedule contains a
description, as of the date hereof, of each insurance policy maintained by the
Company or any of its Subsidiaries with respect to their respective properties,
assets and business, and each such policy shall be in full force and effect up
to the Closing. Neither the Company nor any of its Subsidiaries is in default or
breach with respect to its obligations under any insurance policy maintained by
it within the past two (2) years.
     3.20 Books and Records.  The minute books and other books and records of
the Company and each of its Subsidiaries, which have been Made Available to
Buyer (the “Books and Records”), are true, correct and complete in all material
respects. At the Closing, the Books and Records will be in the possession of the
Company.
     3.21 Distributors, Resellers, Partners and Representatives. 
          (a) Section 3.21(a) of the Disclosure Schedule sets forth a complete
list, as of the date hereof, of, and indicating aggregate dollar value of
payments made by the Company or any of

-38-



--------------------------------------------------------------------------------



 



its Subsidiaries within each of the most recently completed fiscal year and the
current fiscal year-to-date of the Company or any Subsidiary thereof to, the ten
(10) largest distributors or resellers of the Company Products based on gross
revenues from sales of Company Products for the fiscal year ended December 31,
2006 (the “Top Distributors”). Since December 31, 2006, no Top Distributor, nor
any OEM partner set out in Section 3.21(a) of the Disclosure Schedule (the “OEM
Partners”), materially and adversely modified, or to the knowledge of the
Company, threatened to terminate or materially and adversely modify its
relationship with the Company or any Subsidiary thereof. None of the Company nor
any Subsidiary thereof has received any written notice, nor does the Company
have knowledge, that any Top Distributor or OEM Partners intends to terminate or
otherwise materially and adversely modify its relationship with the Company or
any Subsidiary thereof on account of the transactions contemplated by this
Agreement or otherwise.
          (b) To the knowledge of the Company, there is no existing material
dispute between the Company or any Subsidiary thereof, on the one hand, and any
customer, representative, agent or other contractor, distributor, reseller,
dealer or partner, on the other hand. Other than sales commissions payable to
Company Employees or distributors or resellers of the Company or any of its
subsidiaries in the ordinary course of business, there is no agreement or other
arrangement which would obligate the Company or any Subsidiary thereof to make
any payment or pay any commission to any broker, independent contractor or other
Person in connection with the sale of Company Products or otherwise.
     3.22 Export Control Laws. 
          (a) Except as set forth in Section 3.22(a) of the Disclosure Schedule,
the Company has no reason to believe that either the Company nor any of its
Subsidiaries has taken any action with respect to the Company’s Products,
software, or Technology, in violation of, or which may cause the Seller to be in
violation of, any applicable Export Control Laws.
          (b) Except as set forth in Section 3.22(b) of the Disclosure Schedule,
there has never been a claim or charge made, investigation undertaken, violation
found, or settlement of any Action under any Export Control Law, by any
Governmental Entity against the Company or any of its Subsidiaries, with respect
to matters arising under such Export Control Laws.
     3.23 Corrupt Practices.  Neither the Company nor its Subsidiaries, on the
one hand, nor any of their officers, directors, employees, stockholders, agents
or representatives, or any Person associated with or acting for or on behalf of
the Company or any of its Subsidiaries, on the other hand, have directly or
indirectly (a) made or attempted to make any contribution, gift, bribe, rebate,
payoff, influence payment, kickback, or other payment to any Person, private or
public, regardless of what form, whether in money, property, or services (i) to
obtain favorable treatment for business or Contracts secured, (ii) to pay for
favorable treatment for business or Contracts secured, (iii) to obtain special
concessions or for special concessions already obtained, or (iv) in violation of
any requirement of Law, or (b) established or maintained any fund or asset that
has not been recorded in
     3.24 Brokers’ and Finders’ Fees; Third Party Expenses.  Neither the Company
nor any of its Subsidiaries has incurred, or will incur, directly or indirectly,
any Liability for brokerage or

-39-



--------------------------------------------------------------------------------



 



finders’ fees or agents’ commissions, fees related to investment banking or
similar advisory services or any similar charges in connection with this
Agreement or any transaction contemplated hereby, nor will Buyer incur, directly
or indirectly, any such Liability based on arrangements made by or on behalf of
the Company or any of its Subsidiaries.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
     Each Seller, severally and not jointly, in respect of such Seller’s own
shares of Company Capital Stock and in such Seller’s capacity as a shareholder
of the Company, hereby represents and warrants to Buyer as of the date hereof
and as of the Closing Date as follows:
     4.1 Authority.
          (a) Such Seller has full power and authority, including any necessary
spousal consent required by applicable Law, and legal capacity to execute and
deliver this Agreement and any Ancillary Agreements to which such Seller is a
party and to perform his obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby.
          (b) Each of this Agreement and each Ancillary Agreement to which such
Seller is a party have been duly and validly executed and delivered by such
Seller and, assuming the due authorization, execution and delivery hereof and
thereof by Buyer and each other counterparty thereto, constitutes a legal, valid
and binding obligation of such Seller, enforceable against such Seller in
accordance with their respective terms.
     4.2 Non-Contravention.  The execution and delivery by such Seller of this
Agreement and any Ancillary Agreement to which such Seller is a party do not,
and the performance by such Seller of its obligations hereunder and thereunder
and the consummation by such Seller of the transactions contemplated hereby and
thereby do not and will not conflict with or result in a violation or breach of
any Law or order applicable to, or Contract binding upon, such Seller or any of
his assets and properties.
     4.3 Necessary Approvals. 
          (a) To such Seller’s knowledge, no consents, notices, waivers,
approvals, orders, authorizations, registrations, declarations or filings with
any Governmental Entity are required to be given to, or obtained by, such Seller
(each a “Seller Approval”) in connection with the consummation of the
consummation of the Share Purchase or other transactions contemplated by this
Agreement.
          (b) To such Seller’s knowledge, no Seller Approvals are required to be
given to, or obtained by, such Seller or any of its Affiliates (excluding the
Company and its Subsidiaries) from any other Person in connection with the
consummation of the Share Purchase or other transactions contemplated by this
Agreement, other than those referred to in Section 3.6 and except for such
Seller Approvals that will be obtained by such Seller prior to or by the Closing
and which are specifically set forth on Section 4.3(b) of the Disclosure
Schedule.

-40-



--------------------------------------------------------------------------------



 



     4.4 Legal Ownership of Shares. Such Seller is the sole record and
beneficial owner of the Shares set forth opposite such Seller’s name on
Exhibit A, free and clear of all Liens. No third party has a beneficial interest
in or a right to acquire or vote any such Shares. Such Seller has the full power
and authority to vote, the number of such Shares, free and clear of any Liens
and any preemptive rights, rights of first refusal, options or other voting,
purchase or sale rights that have not been heretofore waived. Such Seller is the
sole record and beneficial owner of the Company Options and Depository Receipts
set forth opposite such Seller’s name on Exhibit A (the “Owned Options” and
“Owned Depository Receipts”), free and clear of any Liens and any preemptive
rights, rights of first refusal, options or other voting, purchase or sale
rights that have not been heretofore waived, except as may exist pursuant to the
Company Share Plans. Such Shares, Owned Options and Owned Depository Receipts
constitute all of the Company Shares, Company Options and Depository Receipts
owned of record or beneficially by such Seller. Except as applicable in
connection with this Agreement and the transactions contemplated hereby, such
Seller’s Shares will be at all times from the date of this Agreement until the
earlier of the termination of this Agreement in accordance with Article X hereof
or the Closing beneficially owned and held of record by such Seller, free and
clear of any and all Liens and any preemptive rights, rights of first refusal,
options or other voting, purchase or sale rights that have not been heretofore
waived.
     4.5 Domicile of Sellers. Section 4.5 of the Disclosure Schedule sets forth
the true and correct current residence address and country of Tax residence of
such Seller.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer hereby represents and warrants to the Sellers as follows:
     5.1 Organization and Qualification. Buyer is a corporation duly organized
and validly existing under the laws of the Republic of Malta. Buyer has all
necessary corporate power and authority to own its properties and to carry on
its business as now conducted and as currently contemplated to be conducted.
     5.2 Authority. Buyer has all requisite corporate power and authority to
enter into this Agreement and the Ancillary Agreements to which it is a party
and, subject to satisfaction of the conditions set forth herein, to consummate
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of Buyer, and no further action is required on the part of Buyer or its
stockholders to authorize the Agreement and the transactions contemplated
hereby. This Agreement has been, and upon their execution by the appropriate
parties thereto the Ancillary Agreements will be, duly executed and delivered by
Buyer and this Agreement constitutes, and upon their execution the Ancillary
Agreements will constitute, legal valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms, subject to
the effect of applicable bankruptcy, insolvency, reorganization

-41-



--------------------------------------------------------------------------------



 



or other similar Laws affecting the rights of creditors and the effect or
availability of rules of Law governing specific performance, injunctive relief
or other equitable remedies.
     5.3 No Breach. The execution and delivery by Buyer of this Agreement and
any Ancillary Agreement to which Buyer is a party do not, and the performance by
Buyer of its obligations hereunder and thereunder and the consummation by Buyer
of the transactions contemplated hereby and thereby do not and will not conflict
with or result in a violation or breach of Buyer’s Governing Documents or any
Law or Order applicable to, or Contract or any Permit of or binding upon, Buyer
or any of its assets and properties.
     5.4 Litigation. There are no actions, suits, proceedings (including any
administrative, self regulatory organization or arbitration proceedings), orders
or claims pending or, to Buyer’s knowledge, threatened against Buyer or its
Subsidiaries, or pending or threatened by the Company or its Subsidiaries
against any Person, before or by any Governmental Entity with respect to the
transactions contemplated by this Agreement.
     5.5 Financial Means. Buyer has or will have at Closing sufficient cash
resources to pay the Purchase Price.
ARTICLE VI
CONDUCT PRIOR TO THE CLOSING DATE
     6.1 Conduct of Business of the Company. During the period from the date of
this Agreement and continuing until the earlier of the termination of this
Agreement in accordance with Article X hereof or the Closing Date, the Company
agrees to, and the Sellers agree to cause the Company to, operate the business
of the Company and to cause its Subsidiaries to conduct their respective
businesses, except (x) as specifically disclosed in Section 6.1 of the
Disclosure Schedule, (y) with the prior written consent of Buyer or (z) as
specifically permitted by this Agreement, in accordance with applicable Law and
in the ordinary course consistent with past practices. In furtherance of the
foregoing, the Company agrees to pay and to cause its Subsidiaries to pay all
Indebtedness and Taxes of the Company and its Subsidiaries when due (subject to
good faith disputes with respect to such Taxes pursuant to appropriate
proceedings and for which adequate reserves have been established). Without
limiting the generality of the foregoing, except (i) as expressly permitted by
this Agreement, (ii) as expressly set forth in Section 6.1 of the Disclosure
Schedule, or (iii) with the prior written consent of Buyer, neither the Company
nor any of its Subsidiaries shall, and the Sellers agree to cause the Company
and its Subsidiaries not to, from and after the date of this Agreement and
continuing until the earlier of the termination of this Agreement in accordance
with Article X hereof or the Closing Date:
          (a) issue, grant, deliver or sell or authorize or propose the
issuance, grant, delivery or sale of, or purchase or propose the purchase of,
any shares of Company Capital Stock or shares of any capital stock of any
Subsidiary of the Company or any securities convertible into, or subscriptions,
rights, warrants or options to acquire, or other agreements or commitments of
any character obligating it to issue or purchase any such shares or other
convertible securities, other than (i) issuances of Company Capital Stock
pursuant to exercises of Company Options or warrants to

-42-



--------------------------------------------------------------------------------



 



purchase Company Capital Stock in accordance with their terms, and
(ii) repurchases at cost of Company Ordinary Shares upon termination of a
service provided and pursuant to the terms of a Contract existing on the date
hereof and listed on the Disclosure Schedule;
          (b) incur any Indebtedness or guarantee any Indebtedness for borrowed
money or issue or sell any debt securities or guarantee any debt securities or
other obligations of others or create a Lien over any of its assets;
          (c) pay, discharge or satisfy, in an amount in excess of €50,000 in
any one case, or €150,000 in the aggregate, any claim, Liability, loan or
obligation (absolute, accrued, asserted or unasserted, contingent or otherwise),
other than the payment, discharge or satisfaction in the ordinary course of
business of Liabilities (other than Indebtedness) reflected or reserved against
in the Company Balance Sheet;
          (d) declare, set aside, or pay any dividends on or make any other
distributions (whether in cash, stock or property) in respect of any Company
Capital Stock or any capital stock of any Subsidiary of the Company, or split,
combine or reclassify any Company Capital Stock or any capital stock of any
Subsidiary of the Company or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for shares of Company
Capital Stock or shares of any capital stock of any Subsidiary of the Company,
or repurchase, redeem or otherwise acquire, directly or indirectly, any shares
of Company Capital Stock or shares of any capital stock of any Subsidiary of the
Company (or options, warrants or other rights exercisable therefor), except in
accordance with the agreements evidencing Company Options;
          (e) sell, assign, lease, license or otherwise transfer any of its
tangible assets, except (i) in the ordinary course of business consistent with
past practice, or (ii) not otherwise exceeding €20,000 in the aggregate.
          (f) initiate, compromise or settle any Action or cancel, compromise,
waive, or release any right or claim in excess of €100,000 or that would
otherwise be material to the Company or any of its Subsidiaries;
          (g) (i) transfer ownership of or exclusively license any Company
Intellectual Property or execute any Contract for the transfer of ownership or
the exclusive license of any Company Intellectual Property to any Person, or
(ii) non-exclusively license any Company Intellectual Property or enter into any
Contract for the non-exclusive license of any Company Intellectual Property to
any person, other than non-exclusive licenses entered into in the ordinary
course of business consistent with past practices;
          (h) grant any severance or termination pay (in cash or otherwise) to
any Company Employee, including any officer of the Company or any of its
Subsidiaries, except payments made pursuant to (x) the Company Employee Plans
set forth in the Disclosure Schedule and Made Available to Buyer, (y) standard
written Contracts outstanding on the date hereof and disclosed in the Disclosure
Schedule and Made Available to Buyer, or (z) applicable foreign Laws;

-43-



--------------------------------------------------------------------------------



 



          (i) hire or offer to hire (other than non-executive employees in the
ordinary course of business consistent with past practices, provided that
“non-executive employees” for this purpose means those employees below the vice
president level) or terminate any Company Employees (other than non-executive
and non-developer employees in the ordinary course of business for cause), or
intentionally encourage any Company Employees to resign from the Company or any
of its Subsidiaries;
          (j) adopt, amend or fail to maintain any Company Employee Plan, enter
into any employment contract, pay or agree to pay any special bonus or special
remuneration to any director or Company Employee, or increase or agree to
increase the salaries, wage rates, or other compensation or benefits of any
Company Employee except payments made pursuant to this Agreement or standard
written agreements outstanding on the date hereof and disclosed in the
Disclosure Schedule;
          (k) make any material capital expenditures or commitments therefore or
engage in or enter into any material transaction or commitment, or relinquish
any material right, outside the ordinary course of the Company’s business
consistent with past practice;
          (l) grant any loans or advances to, guarantees for the benefit of, or
any investments in any Person (including incorporation of Subsidiaries), other
than advances in the ordinary course of business consistent with past practice;
          (m) make any change in any method of accounting or accounting policies
or procedures, including with respect to reserves for excess or obsolete
inventory, doubtful accounts or other reserves, depreciation or amortization
policies or rates, billing and invoicing policies, or payment or collection
policies or practices, except insofar as may have been required by IFRS or
required to change any assumption underlying, or method of calculating, any bad
debt, contingency or other reserve or revalue any of the assets (whether
tangible or intangible) of the Company or any of its Subsidiaries;
          (n) enter into or renew or extend any Contracts or arrangements that
materially limit or restrict the Company or any of its Subsidiaries, or that
could, after the Closing, materially limit or restrict Buyer or any of its
Affiliates, from engaging or competing in any line of business or in any
geographic area or that involve exclusive or most-favored-nations terms of any
kind
          (o) acquire or agree to acquire by merging or consolidating with, or
by purchasing any assets or equity securities of, or by any other manner, any
business or any Entity or division thereof, or otherwise acquire or agree to
acquire any assets which are material, individually or in the aggregate, to the
Company’s business or any of its Subsidiaries’ businesses;
          (p) terminate or extend, or materially amend, waive, modify, or
violate the terms of, any Material Contract (or agree to do so), or enter into
any Contract which would have been required to have been disclosed in
Section 3.13 of the Disclosure Schedule had such Contract been entered into
prior to the date hereof;

-44-



--------------------------------------------------------------------------------



 



          (q) enter into or materially amend, waive or modify the terms of any
license or any distribution, joint venture, strategic alliance, outbound OEM, or
joint marketing or any similar Contract or arrangement or any Contract pursuant
to which any other party is granted marketing, distribution, resale, development
or similar rights of any type or scope with respect to any Company Products or
Technology of the Company or any of its Subsidiaries, other than in the ordinary
course of the Company’s business consistent with past practice or non-exclusive
licenses of the Company Products to end-users pursuant to Contracts that have
been entered into in the ordinary course of business consistent with past
practices that do not materially differ in substance from the Standard
Form Agreements;
          (r) cause or permit any amendments to its Governing Documents, or to
the Governing Documents of any of its Subsidiaries;
          (s) take any action to accelerate or discount any accounts receivable,
defer, delay or postpone beyond the time allotted for payment any accounts
payable or any other obligation of the Company or any of its Subsidiaries, or
deviate from the Company’s historical practices in the ordinary course of
business with respect to the use of any promotional sales or discount activity;
          (t) make or change any material Tax election, adopt or change any Tax
accounting method (including depreciation rates and valuation methods), enter
into any closing agreement or Tax ruling, settle or compromise any material Tax
claim or assessment, consent to any extension or waiver of the limitation period
applicable to any material Tax claim or assessment, or file any income or other
material Tax Return or any amended Tax Return unless such Tax Return has been
provided to Buyer for review prior to such filing; or
          (u) take, commit or agree in writing or otherwise to take, any of the
actions described in Sections 6.1(a) through 6.1(t), inclusive.
     6.2 Procedures for Requesting Buyer Consent. If the Company desires to take
an action which would be prohibited pursuant to Section 6.1 hereof without the
written consent of Buyer, prior to taking such action the Company may request
such written consent by sending an e-mail or facsimile to each of the following
individuals:
Ken Gonzalez
Telephone: (408) 346-3150
Facsimile: (408) 346-3314
E-mail address: ken_gonzalez@mcafee.com
Jared Ross
Telephone: (972) 963-7944
Facsimile: (972) 963-7425
E-mail address: jared_ross@mcafee.com

-45-



--------------------------------------------------------------------------------



 



     Any of the parties set forth above may grant consent on behalf of Buyer to
the taking of any action which would otherwise be prohibited pursuant to
Section 6.1 by e-mail or such other notice that complies with the provisions of
Section 12.3.
     6.3 No Solicitation.
          (a) Until the earlier of (i) the Closing Date, or (ii) the date of
termination of this Agreement pursuant to the provisions of Article X hereof,
none of the Sellers, the Company or any of its Subsidiaries shall, and the
Company and each Seller shall cause their Representatives not to, directly or
indirectly, take any of the following actions with any party other than Buyer
and its designees: (A) solicit, initiate, participate in or encourage any
negotiations or discussions with respect to any offer or proposal to acquire all
or any material portion of the business, properties or technologies of the
Company or any of its Subsidiaries, or any amount of the Company Capital Stock
(whether or not outstanding) that is greater than five percent (5%), whether by
merger, purchase of assets, purchase or issuance of shares or rights to acquire
shares, tender offer, or otherwise (a “Competing Transaction”), or effect any
such transaction, (B) disclose any information to any Person concerning the
business, technologies or properties of the Company or any of its Subsidiaries,
or afford to any Person access to the Company’s properties, technologies, books
or records in connection with a Competing Transaction; (C) assist or cooperate
with any Person to make any proposal regarding a Competing Transaction, or
(D) enter into any agreement with any Person providing for a Competing
Transaction. In the event that the Company or any Seller or any of their
Representatives has received or becomes aware of, prior to the Closing Date or
the termination of this Agreement in accordance with Article X hereof, any
offer, proposal, or request, directly or indirectly, of the type referenced in
clause (A), (B) or (C) above, the Company shall immediately (x) suspend any
discussions with such offeror or party with regard to such offers, proposals, or
requests and (y) notify Buyer thereof, including information as to the identity
of the offeror or the party making any such offer or proposal and the specific
terms of such offer or proposal, as the case may be, and such other information
related thereto as Buyer may reasonably request.
          (b) The Parties hereto agree that irreparable harm would occur in the
event that the provisions of this Section 6.3 were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
by the Parties hereto that Buyer shall be entitled to an immediate injunction or
injunctions, without the necessity of proving the inadequacy of money damages as
a remedy and without the necessity of posting any bond or other security, to
prevent breaches of the provisions of this Section 6.3 and to enforce
specifically the terms and provisions hereof in any United States (federal or
state) or foreign court having jurisdiction, this being in addition to any other
remedy to which Buyer may be entitled at law or in equity. Without limiting the
foregoing, it is understood that any violation of the restrictions set forth
above by any Representative of the Company or any Seller shall be deemed to be a
breach of this Agreement by the Company or such Seller.
     6.4 Covenant Not To Transfer. Until the earlier of (i) the Closing Date, or
(ii) the date of termination of this Agreement pursuant to the provisions of
Article X hereof, each Seller agrees

-46-



--------------------------------------------------------------------------------



 



not to, directly or indirectly, without the prior written consent of Buyer:
(a) offer for sale, sell, transfer, tender, pledge, hypothecate, assign or
otherwise dispose of, grant or enter into any Contract, option, commitment or
other arrangement or understanding with respect to or consent to the offer for
sale, sale, transfer, tender, pledge, hypothecation, assignment or other
disposition of, any or all of the Shares, Company Options or Depository Receipts
(or any interest therein) (each, a “Transfer”); provided, however, that the
foregoing restrictions shall not apply to any Transfer of any Shares by any
Seller pursuant to any bona fide gift of Shares effected for tax planning
purposes (a “Permitted Transfer”); provided, however, that prior to or
concurrently with such Permitted Transfer the transferee or other recipient
thereof executes a counterpart copy of this Agreement and becomes bound hereby
to the same extent as the Seller; (b) except as contemplated by this Agreement,
grant any proxies or powers of attorney, deposit any Shares, Company Options or
Depository Receipts into a voting trust or enter into a voting agreement with
respect to any Shares, Company Options or Depository Receipts; or (c) take any
action or omit to take any action that would prohibit, prevent or preclude the
Seller from performing such Seller’s or the Company’s obligations under this
Agreement.
ARTICLE VII
ADDITIONAL AGREEMENTS
     7.1 Access to Information. To the extent not prohibited by applicable Law,
during the period from the date hereof and prior to the Closing Date, the
Company shall (a) upon reasonable prior notice, afford Buyer and its
Representatives, reasonable access during normal business hours to all of the
properties, Books and Records, Contracts, commitments, other records and Company
Employees of the Company and its Subsidiaries as Buyer and its accountants,
counsel and other representatives may reasonably request, provided that such
access does not unreasonably interfere with the business of the Company and
provided further that Buyer will bear its own costs and any out-of-pocket costs
of the Company, other than wages and salaries and employee benefits of relevant
personnel, of obtaining such access, and (b) promptly upon request make
available to Buyer and its accountants, counsel and other representatives copies
of internal financial statements (including Tax Returns and supporting
documentation) as Buyer may from time to time reasonably request. No information
or knowledge obtained in any investigation pursuant to this Section 7.1 or
otherwise shall affect or be deemed to modify any representation or warranty
contained herein or the conditions to the obligations of the Parties to
consummate the Share Purchase in accordance with the terms and provisions
hereof.
     7.2 Public Disclosure. Neither the Company nor any of the Sellers shall
(and they will use reasonable best efforts to cause their respective
Representatives not to), directly or indirectly, issue any statement or
communication to any third party (other than its Representatives that are bound
by confidentiality restrictions) regarding the subject matter of this Agreement
or the transactions contemplated hereby, including, if applicable, the
termination of this Agreement and the reasons therefor, without the consent of
Buyer, except that this restriction shall be subject to (a) any Seller’s right
after the Closing to provide information about the subject matter of this
Agreement and the transactions contemplated hereby in connection with such
Seller’s or its Affiliates’ fund raising, marketing, information and reporting
activities, and (b) each of the Sellers’ and the Company’s

-47-



--------------------------------------------------------------------------------



 



obligations to comply with applicable law. Buyer shall not (and will use
reasonable best efforts to cause its Representatives not to), directly or
indirectly, prior to the Closing Date, issue any statement or communication to
any third party (other than its Representatives that are bound by
confidentiality restrictions) regarding the subject matter of this Agreement or
the transactions contemplated hereby, including, if applicable, the termination
of this Agreement and the reasons therefor, without the consent of the Company,
except that this restriction shall be subject to (a) Buyer’s obligation to
comply with applicable securities laws and the rules of the New York Stock
Exchange, and (b) Buyer’s obligations to comply with applicable Law.
Notwithstanding the foregoing, this Section 7.2 shall not prevent Buyer from
issuing any statement or communication that is reasonably necessary in response
to a public statement or announcement made by any Person with respect to the
transactions contemplated by this Agreement.
     7.3 Employee Matters.
          (a) As may be specifically directed by Buyer in writing, the Company
shall, prior to the Closing, cause each officer, each specified member of the
Supervisory Board of the Company and/or the Management Board of the Company and
each of its Subsidiaries to execute a resignation letter and general release in
form and substance satisfactory to Buyer (each, a “Director Resignation
Letter”), effective as of the Closing. In connection with the foregoing, the
Company shall cause that certain Supervisory Board Member Agreement with
Mr. John Michael Crowther dated as of September 28, 2007 (and any other similar
agreements) to be terminated without any obligation on the part of the Company
or any of its Subsidiaries, effective as of the Closing.
          (b) Buyer shall, or cause its Affiliates to, offer to hire, as of
12:01 a.m. on the day immediately following the Closing Date, the Company
Employees based outside of the United States listed on Schedule 7.3(b) of this
Agreement (the “Company Foreign Employees”), in accordance with the Foreign
Employee Transfer Regulations and any other applicable Law. The Sellers, the
Company, its Subsidiaries and Buyer will cooperate to provide Buyer with
reasonable access to such employees prior to the Closing Date and to provide any
required notices and consultation to Company Foreign Employees in accordance
with the Foreign Employee Transfer Regulations. Buyer will satisfy applicable
Law with respect to the employment of each Company Foreign Employee, including
the Foreign Employee Transfer Regulations. The Company and its Subsidiaries, and
each Seller, will use commercially reasonable efforts to ensure that each
Company Foreign Employee will consent to the transfer of his or her employment
relationship to, or accept an offer of employment from, Buyer. Buyer will assume
and discharge timely and fully all obligations and liabilities arising under the
Foreign Employee Transfer Regulations that become due to any Company Foreign
Employee on or after the Closing Date including any obligations and liabilities
in connection with any change in the terms and conditions of such Company
Foreign Employee’s employment with Buyer from the terms and conditions of such
individual’s employment with Company or its Subsidiaries, as applicable, as of
the Closing Date.
     7.4 Section 280G Payments. If and to the extent necessary, as soon as
reasonably practicable after the execution of this Agreement, the Company shall
submit to its shareholders for approval (in a manner satisfactory to Buyer), by
such number of Company shareholders as is

-48-



--------------------------------------------------------------------------------



 



required by the terms of Section 280G(b)(5)(B) of the Code, any Section 280G
Payments (which initial determination shall be made by the Company and shall be
subject to review and approval by Buyer), such that such Section 280G Payments
shall not be deemed to be Section 280G Payments, and prior to the Closing, the
Company shall deliver to Buyer evidence satisfactory to Buyer that (a) a Company
shareholder vote was solicited in conformance with Section 280G of the Code and
the regulations promulgated thereunder and the requisite Company shareholder
approval was obtained with respect to any Section 280G Payments that were
subject to the Company shareholder vote, or (b) that the Company shareholder
approval of Section 280G Payments was not obtained and as a consequence, that
such payments and/or benefits shall not be made or provided to the extent they
would cause any amounts to constitute Section 280G Payments, pursuant to the
waivers of those payments and/or benefits, which were executed by the affected
individuals prior to the Company shareholder vote.
     7.5 Regulatory Filings; Reasonable Efforts.
          (a) As promptly as practicable, each of Buyer, the Company and the
Sellers shall, as applicable, make (or cause to be made) all filings, notices,
petitions, statements, registrations, submissions of information, application or
submission of other documents required by any Governmental Entity in connection
with the transactions contemplated hereby, including (i) notification and report
forms with the United States Federal Trade Commission and the Antitrust Division
of the United States Department of Justice as required by the HSR Act, and
(ii) any other filings necessary to satisfy Section 8.1(d). Each of the Parties
hereto will cause all documents that it is responsible for filing with any
Governmental Entity pursuant to this Section 7.5(a) to comply in all material
respects with all applicable Laws and will promptly supply the other with any
information that may reasonably be required in order to effectuate any such
filings or any amendment or supplement thereto.
          (b) Each of Buyer, the Company and the Sellers shall use reasonable
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, and to assist and cooperate with the other parties in doing, all things
reasonably necessary, proper or advisable to consummate and make effective, in
the most expeditious manner practicable, the transactions contemplated by this
Agreement, including using its or his reasonable best efforts to accomplish the
following: (i) the taking of all acts reasonably necessary to cause the
conditions precedent set forth in Article VIII to be satisfied, (ii) the
obtaining of all necessary actions or nonactions, waivers, consents, approvals,
orders and authorizations from Governmental Entities and the making of all
necessary registrations, declarations and filings and the taking of all
reasonable steps as may be necessary to avoid any Action by any Governmental
Entity, (iii) the obtaining of necessary Consents from third parties, and
(iv) the defending of any Actions challenging this Agreement or the consummation
of the transactions contemplated hereby; provided, however, that,
notwithstanding anything to the contrary contained in this Agreement,
(a) neither Parent nor any of its Subsidiaries shall be required to agree to any
license, sale or other disposition or holding separate (through establishment of
a trust or otherwise) of any shares of its capital stock or of any of its
businesses, assets or properties, its Subsidiaries or Affiliates (other than
with respect to assets or properties that are immaterial to Parent and its
businesses, which shall not include any product sold by Parent or any of its
Subsidiaries or

-49-



--------------------------------------------------------------------------------



 



any component product thereof), (b) neither Parent nor the Company shall be
required to agree to the imposition of any material limitation on the ability of
Parent, its Subsidiaries or Affiliates or the Company to conduct their
respective businesses or own any capital stock or assets or to acquire, hold or
exercise full rights of ownership of their respective businesses and, in the
case of Buyer, the businesses of the Company or its Subsidiaries, or (c) neither
Parent nor the Company, nor any of their respective Subsidiaries shall be
required to take any action that would materially and adversely affect the
benefits expected to be derived by Parent from the Share Purchase.
          (c) Each of Buyer, the Company and the Sellers will notify the other
promptly upon the receipt of (i) any comments from any officials of any
Governmental Entity in connection with any filings made pursuant hereto,
(ii) any request by any officials of any Governmental Entity for amendments or
supplements to any filings made pursuant to, or information provided to comply
in all material respects with, any Law, (iii) any Action pending or, to its
knowledge, Threatened against such party hereto that challenges the transactions
contemplated by this Agreement and (iv) any notice or other communication from
any Person alleging that the Consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement.
     7.6 Notification of Certain Matters. The Company, the Sellers, or Buyer, as
the case may be, shall promptly (but in any event within two (2) Business Days),
upon becoming aware, give notice to the other parties of: (a) the occurrence of
any event that causes any representation or warranty of the Company, the Sellers
or Buyer, respectively and as the case may be, contained in this Agreement to be
untrue or inaccurate at or prior to the Closing Date, and (b) any failure of the
Company, the Sellers or Buyer, as the case may be, to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this
Section 7.6 shall not limit or otherwise affect any remedies available to the
party receiving such notice. No disclosure by the Company, the Sellers or Buyer
pursuant to this Section 7.6, however, shall be deemed to amend or supplement
the Disclosure Schedule or prevent or cure any misrepresentations, breach of
warranty or breach of covenant.
     7.7 Consents. The Company shall use reasonable best efforts to obtain all
necessary consents, waivers and approvals of any parties to any Contract as are
required thereunder in connection with the Share Purchase or for any such
Contracts to remain in full force and effect, provided that the Company and its
Subsidiaries shall not be obligated to agree to any adverse modification or
amendment to any such Contract, to offer or grant any other adverse
accommodation (financial or otherwise), to commence any litigation or
arbitration proceeding or to make any payments (other than the incurrence of
reasonable expenses in connection therewith) in order to obtain any such
consents, waivers and approvals. Such consents, waivers and approvals shall be
in a form reasonably acceptable to Buyer. The Company shall cause to be sent or
given all notices to be required to be sent or given to any parties to any
Contract as are required thereunder in connection with the Share Purchase.
     7.8 Further Assurances. At any time or from time to time after the Closing,
at Buyer’s request, at no cost to Buyer and without further consideration, the
Company and each of the Sellers shall execute and deliver (or cause to be
executed and delivered) to Buyer such other instruments of

-50-



--------------------------------------------------------------------------------



 



sale, transfer, conveyance, assignment and confirmation, provide such materials
and information and take such other actions as Buyer may reasonably deem
necessary or desirable in order to more effectively transfer, convey and assign
to Buyer, and to confirm Buyer’s title to, all of the Shares and to assist Buyer
in exercising all rights with respect thereto, and otherwise to cause the
Company and each of the Sellers to fulfill their respective obligations under
this Agreement.
     7.9 New Employee Benefits. As of the Effective Time, Buyer shall provide
the Company Employees who are employed by Buyer or its Subsidiaries (including
the Company and its Subsidiaries) after the Effective Time (the “Continuing
Employees”) with substantially the same benefits in the aggregate as those
provided to similarly situated employees of Buyer. For purposes of determining
eligibility to participate, vesting and entitlement to benefits where length of
service is relevant (including for purposes of vacation accrual) under any Buyer
employee benefit plan (other than a defined benefit plan or sabbatical
arrangement) and to the extent permitted by applicable law, Buyer shall provide
that the Continuing Employees shall receive service credit under each Buyer
employee benefit plan (other than a defined benefit plan or sabbatical
arrangement) for their period of service with the Company and its Subsidiaries
and predecessors prior to the Closing, except where doing so would cause a
duplication of benefits. Nothing in this Agreement, including this Section 7.9,
express or implied, is intended to confer upon any current or former Company
Employee any rights or remedies by reason of this Agreement.
     7.10 Tax Matters. Buyer shall bear, and to the extent permitted by Law,
shall pay, any and all VAT sales, use, transfer (including real property
transfer), documentary, stamp, stamp duty, goods and services, excise, recording
and similar Taxes (including any penalties and interest) incurred in connection
with the Share Purchase and the transactions contemplated by this Agreement, as
well as any notarial or other similar fees incurred by the Sellers or Buyer in
connection with this Agreement and the transactions contemplated hereby
(“Transfer Taxes”).
     7.11 Waiver of Certain Rights. Each Seller hereby waives any first refusal
or similar rights, to the extent such Seller is entitled to such rights
(including, for the avoidance of doubt, any rights that a holder of Company
Preference Shares has to cause the Company to redeem such shares), in respect of
the transfer of the Shares to Buyer and the transactions contemplated hereunder.
     7.12 Release of Claims. Each Seller, effective upon the Closing, on behalf
of such Seller and each of such Seller’s successors and assigns (collectively,
the “Releasor Parties”) and in such Seller’s capacity as a present or former
shareholder or optionholder of the Company, effective as of the Closing, does
hereby unconditionally, irrevocably and absolutely release and forever discharge
the Company and each of its Subsidiaries and their respective predecessors,
successors, joint ventures, assigns, past and present members, shareholders,
directors, managers, officers, employees, Affiliates and Representatives, in
their capacities as such (collectively the “Released Parties”), from any and all
loss, liability, obligations, claims, costs, demands, actions, causes of action,
suits, debts, accounts, covenants, Contracts, controversies, damages and
judgments of every kind, nature and character (including, without limitation,
claims for damages, costs, expenses and attorneys’, brokers’ and accountants’
fees and expenses), in each case arising from Releasor Party’s status as a past
or

-51-



--------------------------------------------------------------------------------



 



present shareholder or optionholder of the Company (including, without
limitation, any employment, member or fiduciary duty claims against the Company
or its Subsidiaries) in connection with any transaction, affair or occurrence,
whether in law, equity or otherwise, whether known or unknown, suspected or
unsuspected, that Releasor Party now has, has ever had or at any time could have
asserted against any of the Released Parties arising from such matters
(collectively, the "Released Claims”). Notwithstanding anything to the contrary
contained herein, this Release shall not operate to discharge or release the
Released Parties from, and the Released Claims shall in no event include (a) any
rights or claims any of the Releasor Parties may have under this Agreement or
any of the Ancillary Agreements, or (b) any rights or claims that a Releasor
Party may have against any Released Party in any capacity other than as
specified in the first sentence of this paragraph (including under any Contract
such party may have with any Released Party in such other capacity, any claims
in such party’s capacity as an employee of the Company or any of its
Subsidiaries and any rights to indemnification as a director or officer of the
Company or any of its Subsidiaries). Each such Releasor Party hereby irrevocably
agrees, effective as of the Closing Date, to refrain from, directly or
indirectly, asserting any claim or demand or commencing (or allowing to be
commenced on such Releasor Party’s behalf) any suit, action or proceeding of any
kind, in any agency, court or before any tribunal, against any Released Party
based upon any Released Claim, it being the intent by such Releasor Party that
with the execution by Releasor Party of this Agreement, the Released Parties
will be absolutely, unconditionally and forever discharged of and from any and
all obligations related in any way to the Released Claims.
     7.13 Confidentiality Obligations.
          (a) The terms and conditions of this Agreement and any other Ancillary
Agreements shall be considered confidential information subject to the
confidentiality obligations of Buyer and Seller, as set forth in the Mutual
Nondisclosure Agreement dated December 1, 2006 between Buyer and the Company
(the “Confidentiality Agreement”).
          (b) In addition, each of the Sellers recognize that by reason of such
Seller’s ownership of Company Capital Stock prior to the Closing and information
provided by Buyer to the Company and the Sellers in connection with the Share
Purchase, the Sellers have acquired and will acquire Confidential Information
(as defined below), the use or disclosure of which could cause Buyer or its
Affiliates substantial loss and damages that could not be readily calculated and
for which no remedy at law would be adequate. Accordingly, each Seller covenants
and agrees and shall cause its Affiliates to covenant and agree with Buyer that
such Seller and its Affiliates will not at any time, except in performance of
its obligations to Buyer, directly or indirectly, use, disclose or publish, or
permit other Persons (including Affiliates and Subsidiaries of such Seller) to
disclose or publish, any Confidential Information, or use any such information
in a manner detrimental to the interests of Buyer or any of its Affiliates,
unless (i) such information becomes generally known to the public through no
fault of such Seller or its Affiliates, (ii) the disclosing party is advised in
writing by counsel that disclosure is required by applicable Law or the order of
any Governmental Entity of competent jurisdiction under color of applicable Law,
or (iii) the disclosing party reasonably believes that such disclosure is
required in connection with the defense of a lawsuit against the disclosing
party; provided, that prior to disclosing any information pursuant to clause
(i),

-52-



--------------------------------------------------------------------------------



 



(ii) or (iii) above, such Person shall give prior written notice thereof to
Buyer and provide Buyer with the opportunity to contest such disclosure and
shall cooperate with Buyer’s efforts to prevent such disclosure.
          (c) The term “Confidential Information” includes information that has
not been disclosed to the public or to the trade with respect to Buyer’s or the
Company’s present or future business, operations, services, products, research,
inventions, discoveries, drawings, designs, plans, processes, models, technical
information, facilities, methods, trade secrets, copyrights, software, source
code, systems, patents, procedures, manuals, specifications, any other
intellectual property, confidential reports, price lists, pricing formulas,
customer lists, financial information (including the revenues, costs, or profits
associated with any of Buyer’s or the Company’s products or services), business
plans, lease structure, projections, prospects, opportunities or strategies,
acquisitions or mergers, advertising or promotions, personnel matters, legal
matters, any other confidential and proprietary information, and any other
information not generally known outside Buyer or the Company that may be of
value to Buyer or the Company but excludes any information already properly in
the public domain. “Confidential Information” also includes confidential and
proprietary information and trade secrets that third parties entrust to Buyer or
the Company in confidence.
     7.14 Non-Competition; Non-Solicitation.
          (a) For a period of three (3) years from the Closing Date, none of
CBB, Mr. Paul Grootaers or Mr. Gerhard Watzinger (the “Identified Sellers”) nor
any of their respective Subsidiaries or Affiliates shall anywhere in the
Territories, directly or indirectly, for such Identified Seller or Subsidiary or
Affiliate or on behalf of or in conjunction with any other Person, engage, as an
officer, director, manager, member, trustee, stockholder, beneficiary, owner,
partner, joint venture, investor, employee, independent contractor, agent,
consultant, advisor, representative or otherwise, in any business, or in
developing, selling, manufacturing, distributing or marketing any product or
service, that competes directly or indirectly, or is reasonably likely to
compete directly or indirectly, with the business of the Company as of the date
of this Agreement; provided, however that each Identified Seller or its
Subsidiaries may purchase or otherwise acquire up to five percent (5%) (in the
aggregate) of any class of the securities of any Person (but may not otherwise
participate in the activities of such Person) engaged in the Company’s business
if such securities are listed on any national or regional securities exchange or
have been registered under Section 12(g) of the U.S. Securities Exchange Act of
1934, as amended.
          (b) For a period of two (2) years from the Closing Date, none of the
Identified Sellers nor Summit Partners III S.a.r.l. nor any of their respective
Subsidiaries or Affiliates (excluding any portfolio companies of Summit Partners
III S.a.r.l. or any of its affiliated management entities or investment funds)
shall, directly or indirectly, for such Identified Seller or Subsidiary or
Affiliate or on behalf of or in conjunction with any other Person, employ or
solicit, or receive or accept the performance of services by, any Continuing
Employee; provided, however, that the foregoing shall not apply (i) to responses
to or follow-up hiring in respect of general solicitations or advertisements for
job positions not specifically directed to Continuing Employees or (ii) to any
Continuing Employee who is terminated by Buyer or any of its Subsidiaries after
the Closing Date or terminates

-53-



--------------------------------------------------------------------------------



 



his or her employment with Buyer without any solicitation directly or indirectly
from the Identified Seller or any of its Subsidiaries or Affiliates.
          (c) The parties agree that the foregoing covenants in this
Section 7.14 impose a reasonable restraint on the Identified Sellers in light of
the activities and operations of the Company and its Subsidiaries on the date of
the execution of this Agreement and the current plans of Buyer and its
Affiliates; but it is also the intent of the parties that such covenants be
construed and enforced in accordance with the changing activities and business
of Buyer and its Affiliates (including the Company after the Closing),
throughout the term of this covenant.
          (d) If any provision contained in this Section 7.14 shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Section 7.14, but this Section 7.14 shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein. It
is the intention of the parties that if any of the restrictions or covenants
contained herein is held to cover a geographic area or to be for a length of
time which is not permitted by applicable Law, or in any way construed to be too
broad or to any extent invalid, such provision shall not be construed to be
null, void and of no effect, but to the extent such provision would be valid or
enforceable under applicable Law, a court of competent jurisdiction shall
construe and interpret or reform this Section to provide for a covenant having
the maximum enforceable geographic area, time period and other provisions (not
greater than those contained herein) as shall be valid and enforceable under
such applicable Law. The Identified Sellers and their Affiliates acknowledge
that Buyer and its Affiliates would be irreparably harmed by any breach of this
Section 7.14 and that there would be no adequate remedy at law or in damages to
compensate Buyer and its Affiliates for any such breach. The Identified Sellers
and their Affiliates agree that Buyer and its Affiliates shall be entitled to
injunctive relief requiring specific performance by the Identified Sellers or
any of their Affiliates of this Section 7.14, and the Identified Sellers consent
and shall cause their respective Affiliates to consent to the entry thereof.
          (e) All of the covenants in this Section 7.14 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Identified Sellers or any of
their respective Affiliates against Buyer or its Affiliates, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by Buyer or its Affiliates of such covenants. The parties expressly
acknowledge that the terms and conditions of this Section 7.14 are independent
of the terms and conditions of any other agreements including, but not limited
to, any employment agreements entered into in connection with this Agreement. It
is specifically agreed that the periods set forth in this Section 7.14 during
which the agreements and covenants made in this Section 7.14 shall be effective,
shall be computed by excluding from such computation any time during which the
Person bound by such agreement or covenant is found by a court of competent
jurisdiction to have been in violation of any provision of this Section 7.14.
The covenants contained in this Section 7.14 shall not be affected by any breach
of any other provision hereof by any party hereto.

-54-



--------------------------------------------------------------------------------



 



          (f) Each of the parties hereto hereby agrees that the covenants set
forth in this Section 7.14 are a material and substantial part of the
transactions contemplated by this Agreement and are supported by adequate
consideration.
     7.15 Shareholders Agreement. Each of the parties to the Shareholders
Agreement agrees that the Shareholders Agreement shall be terminated without any
further action as of the Effective Time.
ARTICLE VIII
CONDITIONS TO CLOSING
     8.1 Conditions to Obligations of Buyer and the Sellers. The respective
obligations of Buyer and the Sellers to consummate the transactions contemplated
hereby shall be subject to the satisfaction or fulfillment, at or prior to the
Closing, of each of the following conditions:
          (a) No Laws or Orders. No Governmental Entity shall have enacted,
issued, promulgated, enforced or entered any Law which is in effect and which
has the effect of making any of the transactions contemplated by this Agreement
illegal or otherwise prohibiting the consummation of any of the transactions
contemplated by this Agreement.
          (b) No Injunctions. No temporary restraining order, preliminary or
permanent injunction or other Order issued by any court of competent
jurisdiction or other similar legal restraint shall be in effect that has the
effect of prohibiting the consummation of any of the transactions contemplated
by this Agreement.
          (c) No Governmental Actions. There shall be no Action of any kind or
character pending or threatened by a Governmental Entity against Buyer, the
Sellers or the Company, any of their respective properties or assets, or any of
their respective directors or officers (in their capacities as such) that seeks
to prohibit the consummation of any of the transactions contemplated by this
Agreement.
          (d) Regulatory Approvals/HSR Act. If applicable, all waiting periods
under the HSR Act relating to the transactions contemplated by this Agreement
will have expired or terminated early, and all material foreign antitrust
approvals required to be obtained prior to the consummation of the Share
Purchase in connection with the transactions contemplated by this Agreement,
shall have been obtained.
     8.2 Additional Conditions to Obligations of Buyer. The obligations of Buyer
to consummate the transactions contemplated by this Agreement shall be subject
to the satisfaction or fulfillment, at or prior to the Closing, of each of the
following additional conditions (any or all of which may be waived, in whole or
in part, exclusively by Buyer in its sole and absolute discretion):
          (a) No Company Material Adverse Effect. From the date of this
Agreement, no Company Material Adverse Effect shall have occurred.

-55-



--------------------------------------------------------------------------------



 



          (b) Employment. Neither the Company nor Gerhard Watzinger shall have
taken any action to terminate, revoke or otherwise affirmatively repudiate
Mr. Watzinger’s employment agreement with the Company.
ARTICLE IX
INDEMNIFICATION
     9.1 Survival of Representation and Warranties.
          (a) All representations and warranties of the Company and the Sellers
set forth in this Agreement, or in any certificate or other instrument delivered
pursuant to this Agreement, shall survive the Closing and continue (regardless
of any investigation made by or on behalf of, or other knowledge of, the Parties
to this Agreement) until the Escrow Release Date, provided, however, that
(i) any claim against any Party for fraud (and any representation and warranty
related thereto) or willful and knowing breach of any of clauses (a) through (v)
of Section 6.1 will survive and can be made by an Indemnified Party
indefinitely, (ii) the representations and warranties of the Sellers set forth
in Article IV shall survive indefinitely, and (iii) the representations and
warranties of the Company and the Sellers set forth in Section 3.9 (Tax
Matters), except for the matters specifically set forth on Schedule 9.1(a)(iii)
(which are subject to indemnification pursuant to Section 9.2(v), which
indemnification shall survive the Closing Date until the Escrow Release Date),
shall survive the Closing Date until the third (3rd) anniversary thereof (such
date, the “Tax Rep Cutoff Date”). The expiration of the representations and
warranties provided herein shall not affect the right of any Indemnified Party
in respect of any claim made by such Indemnified Party in a written notice that
is delivered pursuant to and in compliance with the provisions of this
Article IX prior to the applicable expiration date specified above.
          (b) The representations and warranties of Buyer set forth in Article V
of this Agreement, or in any certificate or other instrument delivered pursuant
to this Agreement, shall survive indefinitely.
     9.2 Indemnification by Sellers. Subject to the limits set forth in this
Article IX, from and after the Closing, the Sellers agree to indemnify, defend
and hold harmless Buyer, its Affiliates (including, after the Closing Date, the
Company and its Subsidiaries), and their Representatives (the “Indemnified
Parties,” and each, an “Indemnified Party”) from and in respect of any and all
losses, damages, costs and expenses (including, demands, suits, claims, actions,
assessments, liabilities, judgments, reasonable expenses of investigation and
the reasonable fees and expenses of counsel and other professionals incurred in
connection with investigating, defending against or settling any of the
foregoing) (collectively, “Losses”; and individually, a “Loss”), that such
Indemnified Party may suffer, sustain or become subject to, directly or
indirectly, as a result of, in connection with, or relating to, (i) any breach
of any representation or warranty of the Company or Seller contained in
Article III and Article IV of this Agreement or any certificate delivered
pursuant hereto (determined, in each case, without giving effect to any
qualification as to materiality, but not for the avoidance of doubt “Company
Material Adverse Effect,” set forth therein); (ii) any breach by the Company or
any Seller of any pre-Closing covenant, undertaking or other agreement of the
Company or any Seller contained in this Agreement; (iii) any Excess Third Party
Expenses;

-56-



--------------------------------------------------------------------------------



 



(iv) breach by any Seller of any post-Closing covenant, undertaking or other
agreement of any Seller contained in this Agreement; and (v) the matters
specifically set forth on Schedule 9.1(a)(iii). Any amount paid to the
Indemnified Parties pursuant to this Section 9.2 will be treated as an
adjustment to the Purchase Price. The Indemnifying Parties shall not have any
right of contribution, indemnification or right of advancement from the Company
or Buyer with respect to any Loss claimed by an Indemnified Party. Nothing in
this Agreement shall limit the right of Buyer or any Indemnified Party to pursue
remedies under any Ancillary Agreement against the parties thereto.
     9.3 Indemnification Limitations.
          (a) Notwithstanding anything to the contrary contained in this
Agreement, (i) no indemnification shall be available in respect of
Section 9.2(i) unless (A) other than with respect to the Specified
Representations and the matters set forth on Schedule 9.1(a)(iii), the aggregate
amount (without duplication) of Losses of the Indemnified Parties with respect
thereto exceeds $1,000,000 (the “Basket Amount”), in which case the Indemnified
Parties shall be entitled to be indemnified only for those Losses in excess of
the Basket Amount, and (B) other than with respect to the matters set forth on
Schedule 9.1(a)(iii), the Losses relating to any individual claim, or series of
related claims that are based primarily on a similar set of operative facts, is
greater than $50,000; (ii) the aggregate maximum liability for indemnification
pursuant to Section 9.2 including the matters specifically set forth on
Schedule 9.1(a)(iii) shall be the Escrow Amount and recourse therefor shall be
solely against the Escrow Fund, provided that, the Buyer may recover for any
breaches of the representations and warranties of the Company and/or the Sellers
set forth in (x) Section 3.9 (Tax Matters) and (y) Article IV ((x) and (y), the
“Specified Representations”) in accordance with Section 9.3(a)(iii), (iii) upon
and after the Escrow Release Date any indemnification pursuant to Section 9.2(i)
for (A) any breaches of the representations and warranties of the Sellers set
forth in Article IV or pursuant to Section 9.2(iv) shall be solely against the
breaching Seller, severally and not jointly, and no other Seller shall have any
liability whatsoever with respect thereto and any such indemnification from any
Seller shall be limited in the aggregate to that portion of the Purchase Price
actually received by such Seller and (B) any breaches of the representations and
warranties set forth in Section 3.9 (Tax Matters), except for the matters
specifically set forth on Schedule 9.1(a)(iii), shall be against the Sellers,
severally and not jointly, and any such indemnification from any Seller pursuant
to this Section 9.3(a)(iii)(B) shall be limited in the aggregate to an amount
equal to such Seller’s Pro Rata Portion of the Remaining Escrow Amount, (iv) the
amount of any and all Losses under this Article IX shall be determined net of
(a) any Tax benefits actually recognized in the year of payment of such Loss or
any of the two years thereafter by any party seeking indemnification hereunder
by a reduction in cash Taxes payable in such year by such party arising from the
deductibility of any such Losses (and if any such Tax benefit is realized after
the Indemnified Party collected indemnification amounts hereunder, the amount of
such Tax benefits shall be refunded to the Escrow Fund or, after the Escrow Fund
has terminated, the Sellers’ Representative on behalf of the Sellers), and
(b) any amounts actually recovered under or pursuant to any insurance policy,
title insurance policy, indemnity, reimbursement arrangement or contract
pursuant to which or under which such Indemnified Party or such Indemnified
Party’s Affiliates is a party or has rights (collectively, “Alternative
Arrangements”), in each case net of collection costs, and (v) in no event shall
any Indemnified Party be entitled to recover or make a claim for any amounts in
respect of, and

-57-



--------------------------------------------------------------------------------



 



in no event shall “Losses” be deemed to include, (a) punitive, special or
exemplary damages (other than any such Losses incurred by an Indemnified Party
as a result of any final and non-appealable judgment granted to a third party)
and, in particular, no “multiple of profits” or “multiple of cash flow” or
similar valuation methodology shall be used in calculating the amount of any
Losses, or (b) any loss, liability, damage or expense to the extent specifically
accrued or reserved for as a liability on the Company Balance Sheet in
accordance with IFRS applied on a basis consistent with past practices.
          (b) Nothing in this Article IX or otherwise set forth in this
Agreement shall limit or preclude any claim against any Party for fraud or for
any willful and knowing breach of any of clauses (a) through (v) of Section 6.1
of this Agreement.
          (c) Notwithstanding anything to the contrary herein, the parties
hereto agree and acknowledge that any Indemnified Party may bring a claim for
indemnification for any Loss under this Article IX notwithstanding the fact that
such Indemnified Party had knowledge of the breach, event or circumstance giving
rise to such Loss prior to Closing or waived any condition to the Closing
related thereto.
          (d) In the event that an Indemnified Party suffers, sustains or
becomes subject to any Loss which is subject to indemnification under
Section 9.2(v), as a result of, in connection with or relating to an event or
series of events, which, in the reasonable opinion of the Sellers’
Representative, would entitle the Company to make an indemnification claim under
the 2005 Share Purchase Agreement, then the Sellers’ Representative shall be
entitled to instruct the Company to take (at the expense of the Sellers), all
such actions as the Seller may reasonably require to make and/or enforce such
claim against the relevant parties to the 2005 Share Purchase Agreement. In the
event that the Company recovers any amount pursuant to such claim, then such
amount (net of any unpaid expenses of the Company and any Tax consequences to
the Company or any of its Affiliates as a result of such recovery or as a result
of such recovery being for the account of or paid to the Sellers or returned to
the Escrow Account) shall be for the account of the Sellers, provided that, in
the event such recovery occurs prior to the Escrow Release Date, than the amount
of such recovery shall be returned to the Escrow Account. The Parties agree to
cooperate to ensure that any recovery and subsequent payments made pursuant to
this Section 9.3(d) shall be made in the most tax efficient manner possible.
     9.4 Escrow; Claim Procedures
          (a) From and after the Closing, the Sellers agree that, subject to the
other provisions of this Article IX and the terms and conditions of the Escrow
Agreement, the Escrow Amount shall be available to indemnify, defend and hold
harmless the Indemnified Parties from and against any and all Losses in respect
of which such Indemnified Parties may be indemnified, defended or held harmless
under this Article IX. Sellers’ interests in the Escrow Amount shall be
non-transferable.
          (b) In the event that any Indemnified Party has a right to
indemnification on or prior to the Escrow Release Date pursuant to Section 9.2,
Buyer may send a written notice to the

-58-



--------------------------------------------------------------------------------



 



Sellers’ Representative on or prior to the Escrow Release Date stating that an
Indemnified Party has a right to receive payment and specifying in reasonable
detail the basis for its claim, as well as the Losses relating thereto (which,
if not determinable at such time, may be a reasonable good faith estimate
thereof) (a “Payment Notice”). The failure to so notify the Sellers’
Representative shall not relieve the Sellers of any liability, except to the
extent the Indemnifying Parties are economically prejudiced or otherwise
prejudiced, in any material respect, thereby or the extent such Payment Notice
is not delivered prior to the Escrow Release Date. Unless the Sellers’
Representative delivers a written notice to Buyer within twenty (20) Business
Days after receipt of the Payment Notice specifying in reasonable detail any
objections to the Payment Notice, the Sellers’ Representative and Buyer shall
deliver to the Escrow Agent a written notice executed by both Parties
instructing the Escrow Agent to deliver to Buyer the amount designated in such
Payment Notice subject to the terms of this Agreement and the Escrow Agreement.
If the Sellers’ Representative notifies Buyer of such an objection to the
Payment Notice, (i) the Sellers’ Representative and Buyer shall deliver to the
Escrow Agent a written notice executed by both Parties instructing the Escrow
Agent to deliver to Buyer, subject to the terms and conditions of this Agreement
and the terms and conditions of the Escrow Agreement, the amount designated in
such Payment Notice that is not subject to dispute, if any, and (ii) the parties
shall in good faith attempt for ten (10) days to resolve their differences with
respect to the amount designated in such Payment Notice that is subject to
dispute. If a dispute remains as to any amount designated in such Payment Notice
following the expiration of such ten (10) day period, each party shall be
entitled to seek any available remedy against the other party in accordance with
Section 9.2 and Section 9.3.
          (c) Subject to and in accordance with the terms and conditions of the
Escrow Agreement, upon the Escrow Release Date, any remaining portion of the
Escrow Fund (such amount, the “Remaining Escrow Amount”) shall promptly be
delivered to the Sellers; provided, however, that the Escrow Fund shall not
terminate with respect to, and to the extent that, any such amounts (the
aggregate of such amounts, the “Holdback Amount”) are reasonably necessary to
satisfy any unsatisfied claims specified in any Payment Notice delivered to the
Sellers’ Representative on or prior to the Escrow Release Date. As soon as any
such claims have been resolved (any such resolved claim, a “Resolved Claim”),
the Sellers’ Representative and Buyer shall deliver to the Escrow Agent a
written notice executed by both Parties instructing the Escrow Agent to deliver
to each Seller such Seller’s applicable Escrow Distribution (after deducting the
amount required to be distributed pursuant to the resolution of such claim to
the applicable Indemnified Parties) in accordance with the terms and conditions
of this Agreement and the Escrow Agreement. In addition, should the Holdback
Amount, or any portion thereof, at any time cease to constitute a Holdback
Amount pursuant to the definition thereof, the Sellers’ Representative and Buyer
shall deliver to the Escrow Agent a written notice executed by both Parties
instructing the Escrow Agent to pay each Seller such Seller’s applicable Escrow
Distribution in accordance with the terms of this Agreement and the Escrow
Agreement.
          (d) In the event that any claim, action or proceeding is made, brought
or initiated by any third party against an Indemnified Party giving rise to
indemnity pursuant to this Article IX, Buyer shall, as promptly as practicable,
so notify the Sellers’ Representative in writing, specifying in reasonable
detail the basis of the Indemnified Party’s belief that such claim, action or
proceeding

-59-



--------------------------------------------------------------------------------



 



gives rise to indemnity pursuant to Article IX (the “Third Party Claim Notice”).
The failure to so notify the Sellers’ Representative shall not relieve the
Sellers of any liability, except to the extent the Indemnifying Parties are
economically prejudiced or otherwise prejudiced, in any material respect,
thereby or (other than with respect to any such Third Party Claim contemplated
by Section 9.3(a)(iii)) to the extent such Third Party Claim Notice is not
delivered on or prior to the Escrow Release Date. The Sellers’ Representative
shall have the right in its sole discretion, but not the obligation, to assume
the defense of any such claim, action or proceeding and to defend, in good
faith, any such claim, action or proceeding, and Buyer shall have the right (at
its expense), but not the obligation, to participate in (but not control), the
defense of any such third-party claim, action or proceeding. If the Sellers’
Representative fails to assume the defense of such third party claim in
accordance with this Section 9.4(d) within thirty (30) days after receipt of
notice of such claim pursuant hereto, Buyer shall (upon delivering notice to
such effect to the Sellers’ Representative) have the right to undertake the
defense of such third party claim, and the Sellers’ Representative shall be
liable for any resulting settlement of such third party claim and for any final
judgment with respect thereto (subject to any right of appeal), if any, but only
to the full extent otherwise provided in this Agreement. In the event the
Sellers’ Representative assumes the defense of the claim pursuant to this
Section 9.4(d), the Sellers’ Representative shall keep the Indemnified Party
reasonably informed of the progress of any such defense or settlement, and in
the event Buyer assumes the defense of the claim pursuant to this
Section 9.4(d), Buyer shall keep the Sellers’ Representative reasonably informed
of the progress of any such defense or settlement. Buyer shall not settle such
third-party claim without the prior written consent of the Sellers’
Representative, which consent shall not be unreasonably withheld or delayed;
provided, however, that if the Sellers’ Representative affirmatively abandons
the defense of any such third party claim, the Sellers’ Representative’s consent
shall not be required for any such settlement. The Sellers’ Representative may
not settle or compromise such third-party claim without the prior written
consent of Buyer, which consent shall not be unreasonably withheld or delayed;
provided, that notwithstanding the foregoing, Buyer shall be entitled not to
consent, in its sole discretion, to any proposed settlement or compromise that
(i) does not include a provision whereby the plaintiff or claimant in the matter
releases Buyer and its Affiliates from all Liability with respect thereto (which
shall be in form and substance satisfactory to Buyer, or (ii) would obligate
Buyer or any of its Affiliates to pay or be liable for an amount related thereto
in excess of the amount then available for indemnification hereunder. Buyer
shall make available to the Sellers’ Representative all records and other
materials reasonably required for use in contesting any third-party claim,
subject to any privileged or confidential information. Buyer shall use
commercially reasonable efforts to cooperate with the Sellers’ Representative in
the defense of all such claims. Any expenditures by the Sellers’ Representative
in defense of a third party claim subject to this Section 9.4(d) shall
constitute Sellers’ Representative Expenses.
     9.5 Exclusive Remedy. Buyer acknowledges and agrees that, from and after
the Closing, and other than actions for specific performance or similar
injunctive relief or actions against a Party committing for fraud or any willful
and knowing breach of any of clauses (a) through (v) of Section 6.1 of this
Agreement, its and the other Indemnified Parties’ sole and exclusive remedy with
respect to any and all claims relating to the subject matter of this Agreement
and the transactions contemplated hereby shall be pursuant to the
indemnification provisions set forth in this Article IX

-60-



--------------------------------------------------------------------------------



 



and, other than with respect to indemnification pursuant to Section 9.2(i) with
respect to the Specified Representations and indemnification pursuant to
Section 9.2(iv), shall be limited to the Escrow Amount and recourse therefor
shall be solely against the Escrow Fund.
     9.6 Sellers’ Representative.
          (a) The Sellers, by executing this Agreement, irrevocably appoint
Summit Partners III, S.a.r.l. as the “Sellers’ Representative,” their agent and
attorney-in-fact to act on behalf of each of the Sellers, in connection with and
to facilitate the consummation of the transactions contemplated hereby and the
Escrow Agreement, which shall include the power and authority:
               (i) for the purposes of Article IX, to give and receive notices
and communications, to authorize delivery to any Indemnified Party of cash from
the Escrow Amount in satisfaction of claims by an Indemnified Party, to object
to such deliveries, to agree to, negotiate, enter into settlements and
compromises of, and demand arbitration and comply with orders of courts and
awards of arbitrators with respect to such claims, and to take all actions
necessary or appropriate in the judgment of the Sellers’ Representative for the
accomplishment of the foregoing. The Sellers’ Representative shall inform the
Sellers within three (3) Business Days of any action taken by it hereunder;
               (ii) to execute and deliver the Escrow Agreement (with such
modifications or changes therein as to which the Sellers’ Representative, in its
sole discretion, shall have consented) and to agree to such amendments or
modifications thereto as the Sellers’ Representative, in its sole discretion,
determines to be desirable;
               (iii) to execute and deliver such waivers and consents in
connection with this Agreement and the Escrow Agreement and the consummation of
the transactions contemplated hereby and thereby as the Sellers’ Representative,
in its sole discretion, may deem necessary or desirable;
               (iv) to enforce and protect the rights and interests of the
Sellers and to enforce and protect the rights and interests of all Sellers
arising out of or under or in any manner relating to this Agreement and the
Escrow Agreement, and any other document contemplated hereby, and to take any
and all actions which the Sellers’ Representative believes are necessary or
appropriate under either of the Escrow Agreement and/or this Agreement for and
on behalf of the Sellers;
               (v) to refrain from enforcing any right of the Sellers or any of
them and/or the Sellers’ Representative arising out of or under or in any manner
relating to this Agreement, the Escrow Agreement or any document contemplated
hereby; provided, however, that no such failure to act on the part of the
Sellers’ Representative, except as otherwise provided in this Agreement or in
the Escrow Agreement, shall be deemed a waiver of any such right or interest by
the Sellers’ Representative or by the Sellers unless such waiver is in writing
signed by the waiving party or by the Sellers’ Representative;

-61-



--------------------------------------------------------------------------------



 



               (vi) to make, execute, acknowledge and deliver all such other
agreements, guarantees, orders, receipts, endorsements, notices, requests,
instructions, certificates, stock powers, letters and other writings, and, in
general, to do any and all things and to take any and all action that the
Sellers’ Representative, in its sole and absolute discretion, may consider
necessary or proper or convenient in connection with or to carry out the
transactions contemplated by this Agreement, the Escrow Agreement and all other
documents contemplated hereby; and
               (vii) to direct payment from the Closing Cash Payment to pay any
fees or expenses incurred or agreed to be incurred by a Seller in connection
with the negotiation and effectuation of this Agreement, such amounts to be
borne by each Seller in proportion to its pro rata share of the Aggregate
Participation Consideration, provided, that, each Seller must make the Seller’s
Representative aware of such fees or expenses by the Closing Date, and,
provided, further, that any fees and expenses that the Seller’s Representative
is not made aware of by the Closing Date shall be for the account of the Seller
that incurred them.
          (b) The Sellers’ Representative may resign upon written notice to
Buyer and the holders of a majority interest of the Escrow Amount shall appoint
a successor. The successor shall be entitled to all the rights, powers,
immunities and privileges as was his, her or its predecessor, without the need
of any further act or writing. No bond shall be required of the Sellers’
Representative, and the Sellers’ Representative shall not receive compensation
for his, her or its services. Notices or communications to or from the Sellers’
Representative shall constitute notice to or from each of the Sellers.
          (c) The Sellers’ Representative shall not be liable for any act done
or omitted hereunder as Sellers’ Representative while acting in good faith and
in the exercise of reasonable judgment. The Sellers’ Representative shall only
have the duties expressly stated in this Agreement and shall have no other duty,
express or implied. The Sellers’ Representative may engage attorneys,
accountants and other professionals and experts. The Sellers’ Representative may
in good faith rely conclusively upon information, reports, statements and
opinions prepared or presented by such professionals, and any action taken by
the Sellers’ Representative based on such reliance shall be deemed conclusively
to have been taken in good faith and in the exercise of reasonable judgment. The
Sellers’ Representative will serve without compensation but will, except as
otherwise provided herein, be reimbursed by each Seller, severally and not
jointly in accordance with such Seller’s Pro Rata Portion, for any reasonable
out-of-pocket expenses incurred or anticipated to be incurred in good faith on
the part of the Sellers’ Representative and arising out of or in connection with
the acceptance or administration of the Sellers’ Representative’s duties
hereunder, including the reasonable fees and expenses of any legal counsel
retained by the Sellers’ Representative (“Sellers’ Representative Expenses”).
Following the resolution of all pending claims related to the Sellers’
Representative’s duties hereunder, the Sellers’ Representative shall have the
right to recover Sellers’ Representative Expenses from the any remaining funds
in the Escrow Fund to be distributed to the Sellers prior to any distribution to
the Sellers, and prior to any such distribution, shall deliver to the Escrow
Agent a certificate setting forth the Sellers’ Representative Expenses actually
incurred. The Sellers shall indemnify, severally but not jointly, up to an
amount proportional to such Seller’s Pro Rata Portion, the Sellers’
Representative and hold the Sellers’ Representative harmless against any

-62-



--------------------------------------------------------------------------------



 



loss, liability or expense incurred on the part of the Sellers’ Representative
(so long as the Sellers’ Representative was acting in good faith in connection
therewith) and arising out of or in connection with the acceptance or
administration of the Sellers’ Representative’s duties hereunder, including the
reasonable fees and expenses of any legal counsel retained by the Sellers’
Representative; provided, however, that the Sellers’ Representative shall first
seek recovery for any such loss, liability or expense from the Escrow Fund, and
only thereafter in accordance with the terms of this Agreement.
          (d) A decision, act, consent or instruction of the Sellers’
Representative with respect to the matters for which the Sellers’ Representative
is authorized pursuant to this Section 9.6 shall constitute a decision of all of
the Sellers and shall be final, legally binding and conclusive. Buyer shall have
the right to rely upon all actions taken or omitted to be taken by the Sellers’
Representative pursuant to this Agreement and the Escrow Agreement. With respect
to matters regarding the Escrow Amount, the Indemnified Parties may rely upon
any such decision, act, consent or instruction of the Sellers’ Representative as
being the decision, act, consent or instruction of each Seller. The Indemnified
Parties are hereby relieved from any liability to any Person for any acts done
by them in accordance with such decision, act, consent or instruction of the
Sellers’ Representative.
          (e) Buyer, on behalf of all Indemnified Parties, hereby agrees that
any notice, right, or obligation required to be delivered to, performed by, or
asserted by the Sellers regarding the Escrow Amount shall be delivered to,
performed by or asserted by the Sellers’ Representative.
          (f) The grant of authority provided for herein to the Sellers’
Representatives (i) is coupled with an interest and shall be irrevocable and
survive the death, incompetency, bankruptcy or liquidation of any Seller and
(ii) shall survive the consummation of the Share Purchase, and any action taken
by the Sellers’ Representative pursuant to the authority granted in this
Agreement or under the Escrow Agreement shall be effective and absolutely
binding on each Seller notwithstanding any contrary action of or direction from
such holder.
          (g) The Sellers’ Representative may at any time resign by giving
written notice of its resignation to Buyer and the Sellers specifying the date
on which its resignation shall become effective; provided, that such date shall
be at least thirty (30) days after the receipt of such notice, unless Buyer and
the Sellers agree to accept shorter notice. Prior to resignation, the Sellers’
Representative shall appoint a replacement Sellers’ Representative. Such
appointment shall be evidenced by a written instrument from such replacement
Sellers’ Representative accepting such appointment, a copy of which shall be
delivered to Buyer and notice of which such appointment shall be given to the
Sellers. Notwithstanding the date of effectiveness specified in such written
notice of resignation, the resignation shall become effective only upon the
acceptance of appointment by the successor Sellers’ Representative.
ARTICLE X
TERMINATION
     10.1 Termination. This Agreement may be terminated prior to the Closing
upon written notice to the other referenced Parties as follows:

-63-



--------------------------------------------------------------------------------



 



          (a) by the mutual written consent of Buyer, the Sellers and the
Company;
          (b) by either Buyer, on the one hand, or the Sellers (acting as a
group), on the other hand, if the Closing shall not have occurred by the date
that is sixty (60) days from the date which is the earlier of (i) the filing of
the joint notification and application for the clearance of the Share Purchase
with the German competition authorities and (ii) October 15, 2007; provided,
however, that the right to terminate this Agreement under this subsection shall
not be available to any party whose failure to fulfill any obligation under this
Agreement shall have been the primary cause of, or resulted in, the failure of
the Closing to occur prior to such date;
          (c) by either Buyer or the Sellers (acting as a group) if a
Governmental Entity shall have issued an Order or taken any other action
(including the failure to have taken an action), in any case having the effect
of permanently restraining, enjoining or otherwise prohibiting the Share
Purchase, which order, decree, ruling or other action is final and
nonappealable;
          (d) by Buyer, if from the date of this Agreement there shall have
occurred any Company Material Adverse Effect; and
          (e) by Buyer, if there has been a breach of the representations and
warranties contained in Section 4.1 or Section 4.4 that would prevent any Seller
from being able to consummate the Share Purchase.
     10.2 Effect of Termination. In the event of termination of this Agreement
as permitted by Section 10.1, this Agreement shall become void and of no further
force and effect, except for the following provisions, which shall remain in
full force and effect: Sections 7.2, 7.13, this Section 10.2, Article XI and
Article XII. Nothing in this Section 10.2 shall be deemed to release any Party
from any liability for any breach by such party of the terms and provisions of
this Agreement prior to any such termination or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement.
ARTICLE XI
GUARANTEES
     11.1 Liability for Payment of Purchase Price. Parent, as primary obligor,
hereby absolutely, unconditionally and irrevocably guarantees to each of the
Sellers the performance of any and all obligations of Buyer pursuant to this
Agreement (the “Buyer Obligations”), including, but not limited to, the delivery
of the Closing Cash Payment (the “Parent Guarantee”).
     11.2 Nature of Guarantee. The Sellers shall not be obligated to file any
claim relating to Buyer Obligations in the event that Buyer becomes subject to a
bankruptcy, reorganization or similar proceeding, and the failure of the Sellers
to so file shall not affect Parent’s obligations hereunder. In the event that
any payment to the Sellers in respect of Buyer Obligations is rescinded or must
otherwise be returned to the payor for any reason whatsoever, Parent shall
remain liable hereunder with respect to Buyer Obligations as if such payment had
not been made. This is an unconditional guarantee of payment and not of
collectibility. Upon the failure of Buyer to fulfill Buyer

-64-



--------------------------------------------------------------------------------



 



Obligations in accordance with this Agreement, Parent shall, on demand and
without presentment, protest, any notice whatsoever, all such notices being
hereby waived, perform or pay such Buyer Obligations, and it shall not be
necessary for the Sellers, in order to enforce such payment or performance by
Parent, first to institute suit or pursue or exhaust any rights or remedies
against Buyer, or to resort to any other means of obtaining payment or
performance of Buyer Obligations. Time shall be of the essence in this Parent
Guarantee with respect to all of Parent’s obligations hereunder.
     11.3 Parent Representations and Warranties. Parent represents and warrants
as of the date hereof and as of the Closing Date that it has all requisite
corporate power and authority to enter into this Agreement and, subject to
satisfaction of the conditions set forth herein, to fulfill its obligations
hereunder. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of Parent, and no further action is required on the
part of Parent or its stockholders to authorize the Agreement and the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Parent and this Agreement constitutes legal, valid and binding
obligations of Parent enforceable against Parent in accordance with its terms,
subject to the effect of applicable bankruptcy, insolvency, reorganization or
other similar Laws affecting the rights of creditors and the effect or
availability of rules of Law governing specific performance, injunctive relief
or other equitable remedies.
     11.4 Unconditional Guaranty. Mr. Paul Gootaers, as primary obligor, hereby
absolutely, unconditionally and irrevocably guarantees to Buyer the performance
of any and all obligations of CBB pursuant to this Agreement (the “CBB
Obligations”), including but not limited to the indemnification and other
obligations contained in Article IX hereto (the “Grootaers Guarantee”).
     11.5 Nature of Guarantee. Buyer shall not be obligated to file any claim
relating to CBB Obligations in the event that CBB becomes subject to a
bankruptcy, reorganization or similar proceeding, and the failure of Buyer to so
file shall not affect Mr. Grootaers’s obligations hereunder. In the event that
any payment to Buyer in respect of the CBB Obligations is rescinded or must
otherwise be returned to the payor for any reason whatsoever, Mr. Grootaers
shall remain liable hereunder with respect to the CBB Obligations as if such
payment had not been made. This is an unconditional guarantee of payment and not
of collectibility. Upon the failure of CBB to fulfill the CBB Obligations in
accordance with this Agreement, Mr. Grootaers shall, on demand and without
presentment, protest, any notice whatsoever, all such notices being hereby
waived, perform or pay such CBB Obligations, and it shall not be necessary for
Buyer, in order to enforce such payment or performance by Mr. Grootaers, first
to institute suit or pursue or exhaust any rights or remedies against CBB, or to
resort to any other means of obtaining payment or performance of the CBB
Obligations. Time shall be of the essence for this Grootaers Guarantee with
respect to all of Mr. Grootaers’s obligations hereunder.
     11.6 Mr. Paul Grootaers’s Representations and Warranties. Mr. Paul
Grootaers represents and warrants as of the date hereof and as of the Closing
Date that he has full power and authority, including any spousal consent
required by applicable Law, and legal capacity to execute

-65-



--------------------------------------------------------------------------------



 



this Agreement and, subject to the conditions hereunder, to perform his
obligations hereunder. This Agreement has been duly executed and delivered by
Mr. Grootaers and this Agreement constitutes legal, valid and binding
obligations of Mr. Grootaers enforceable against Mr. Grootaers in accordance
with its terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization or other similar Laws affecting the rights of creditors and the
effect or availability of rules of Law governing specific performance,
injunctive relief or other equitable remedies.
ARTICLE XII
GENERAL
     12.1 Amendment. This Agreement may only be amended by the Parties hereto by
execution of an instrument in writing validly executed by (i) Buyer,
(ii) Sellers holding a majority of the total Company Ordinary Shares outstanding
as of the date hereof, provided that, if any such amendment would adversely and
uniquely affect any Seller or holder of Company Options, the consent of such
Seller or holder of Company Options shall also be required, and (iii) the
Company. Any such amendment of this Agreement effectuated in accordance with
this Section 12.1 shall be binding on each Seller and all Sellers shall be
deemed to have agreed to it.
     12.2 Waiver. Neither any failure nor any delay by any party in exercising
any right, power or privilege under this Agreement or any of the Ancillary
Agreements will operate as a waiver of such right, power or privilege, and no
single or partial exercise of any such right, power or privilege will preclude
any other or further exercise of such right, power or privilege or the exercise
of any other right, power or privilege. To the maximum extent permitted by
applicable Law, (a) no claim or right arising out of this Agreement or any
Ancillary Agreements can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of that
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement or any Ancillary
Agreements. Any extension or waiver by any party of any provision hereto shall
be valid only if set forth in an instrument in writing signed on behalf of such
party.
     12.3 Notices. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally or by commercial messenger or
courier service on the Party to whom notice is to be given, or on the third day
after mailing if mailed to the Party to whom notice is to be given, by first
class mail registered or certified, postage prepaid, and properly addressed as
follows:
     If to Parent or Buyer: McAfee, Inc.
3965 Freedom Circle
Santa Clara, CA 95054
Attention: Mark Cochran, Executive Vice President and General Counsel
Facsimile: (408) 346-3314

-66-



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute notice) to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, CA 94304
Attention: Robert G. Day
 Lawrence M. Chu
Facsimile: (650) 493-6811
and
NautaDutilh N.V.
P.O. Box 1110
3000 BC Rotterdam, The Netherlands
Facsimile: +31 10 22 40 005
Attention: Gijs Rooijens
 Martin Grablowski
     If to the Sellers’ Representative:
Summit Partners Limited
Berkeley Square House
8th Floor
Berkeley Square
London W1J 6DB United Kingdom
Attention: Scott Collins
 Sotiris T.F.Lyritzis
with a copy (which shall not constitute notice) to:
Kirkland & Ellis LLP
30 St Mary Axe
London, EC3A 8AF United Kingdom
Facsimile: +44 20 7469 2001
Attention: James L. Learner
     If to the Sellers (as applicable):
Summit Partners III S.a.r.l.
c/o Summit Partners Limited
Berkeley Square House
8th Floor

-67-



--------------------------------------------------------------------------------



 



Berkeley Square
London W1J 6DB United Kingdom
Attention: Scott Collins
 Sotiris T.F.Lyritzis
and
Mr. Gerhard Watzinger
2821 Tarflower Way
Naples, FL, 34105, United States of America
Facsimile: +1 239 430 1916
and
Control Break Beheer B.V.
Portengen 27
3628 EB Kockengen, The Netherlands
Facsimile: +31 (0) 346 242 410
in each case, with a copy (which shall not constitute notice) to:
Kirkland & Ellis LLP
30 St Mary Axe
London, EC3A 8AF United Kingdom
Facsimile: +44 20 7469 2001
Attention: James L. Learner
     If to the Company:
Safeboot Holding B.V.
Edisonbaan 15
3439 MN Nieuwrgien, The Netherlands
Facsimile: +31 (0) 30 634 88 99
Attention: Gerhard Watzinger
  Piet Weijers
with a copy (which shall not constitute notice) to:
AKD Prinson vsn Wijmen N.V.
Admiraliteitskade 50
3063 ED Rotterdam, The Netherlands
Facsimile: +31 (0) 88 253 55 73
Attention: Natalie van Woerkum

-68-



--------------------------------------------------------------------------------



 



     If to the Stichting:
Stichting Administratiekantoor SafeBoot
Prins Bernhardplein 200
1097 JB Amsterdam, The Netherlands
Facsimile: +31 (0) 20 521 48 88
Attention: Jaap Veerman
     If to Mr. Paul Grootaers:
Mr. Paul Grootaers
c/o Control Break Beheer B.V.
Portengen 27
3628 EB Kockengen, The Netherlands
Facsimile: +31 (0) 346 242 410
     12.4 No Third Party Beneficiaries. This Agreement, the Exhibits hereto, the
Disclosure Schedule, the Ancillary Agreements, and the documents and instruments
and other agreements among the Parties hereto referenced herein are not intended
to, and shall not, confer upon any other Person any rights or remedies
hereunder, except as set forth in Article IX hereto with respect to any
Indemnified Parties, which shall be deemed as third-party beneficiaries of the
Sellers’ indemnification obligations hereunder.
     12.5 Entire Agreement. This Agreement, the Exhibits hereto, the Disclosure
Schedule, the Ancillary Agreements, and the documents and instruments and other
agreements among the Parties hereto referenced herein constitute the entire
agreement among the Parties with respect to the subject matter hereof and
supersede all prior agreements and understandings both written and oral, among
the Parties with respect to the subject matter hereof.
     12.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
     12.7 Consent to Jurisdiction. Each of the Parties hereto unconditionally
and irrevocably (a) consents to submit itself to the jurisdiction of any federal
or state court located in the State of Delaware (“Delaware Court”) in the event
of any dispute arising out of or relating to this Agreement or the Share
Purchase and the transactions contemplated hereby, or the breach, termination or
validity thereof, (b) agrees that it will not attempt to deny or defeat such
jurisdiction by motion or other request for leave from any such Delaware Court
and irrevocably waives any objections which it may have now or in the future to
the jurisdiction of any Delaware Court including without limitation objections
by reason of lack of personal jurisdiction, improper venue, or inconvenient
forum and (c) agrees that it will not bring any action relating to this
Agreement or the Share Purchase and the transactions contemplated hereby in any
court other than a Delaware Court, except for an action to enforce an order or
judgment of a Delaware Court.

-69-



--------------------------------------------------------------------------------



 



     12.8 Assignment. This Agreement, the Exhibits hereto, the Disclosure
Schedule, the Ancillary Agreements, and the documents and instruments and other
agreements among the Parties hereto referenced herein shall not be assigned by
operation of law or otherwise, except that Buyer may assign its rights and
delegate its obligations hereunder to its affiliates, provided, that Buyer
remains ultimately liable for all of Buyer’s obligations hereunder.
     12.9 Counterparts. This Agreement may be signed by the Parties in
counterparts and the signature pages combined shall create a document binding on
all Parties.
     12.10 Severability. If any provision of the Agreement is held to be invalid
or unenforceable at Law, that provision will be reformed as a valid provision to
reflect as closely as possible the original provision giving maximum effect to
the intent of the Parties, or if that cannot be done, will be severed from the
Agreement without affecting the validity or enforceability of the remaining
provisions.
     12.11 Specific Performance. The Parties agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms thereof and that, prior to the termination of this
Agreement pursuant to its terms, the Parties shall be entitled to seek specific
performance of the terms hereof, in addition to any other remedy at law or
equity.
     12.12 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
     12.13 No Additional Representations. Buyer acknowledges and agrees that
none of the Sellers or the Company nor any of their Affiliates or
representatives, nor any other Person acting on behalf of the Sellers or the
Company or any of their respective Affiliates or representatives has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Sellers, the Company or its
Subsidiaries or their respective businesses or assets, except as expressly set
forth in this Agreement or as and to the extent required by this Agreement to be
set forth in the Disclosure Schedule or any certificate or instrument delivered
pursuant hereto.
[Remainder of Page Intentionally Left Blank]

-70-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties
hereto as of the date first above written.

              MCAFEE EUROPEAN HOLDINGS LIMITED
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            MCAFEE, INC.     (solely for purposes of Article XI (and the    
provisions of Article XII relating to the     foregoing))
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            SAFEBOOT HOLDING B.V.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
              STICHTING ADMINISTRATIEKANTOOR SAFEBOOT
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



              SUMMIT PARTNERS III S.Á.R.L (in its capacity as     a Seller and
as the Sellers’ Representative)
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            CONTROL BREAK BEHEER B.V.
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
                  PAUL GROOTAERS (solely for the purposes of     Section 7.14,
Section 7.15, Article XI and the     provisions of Article XII relating thereto)
 
                  GERHARD WATZINGER

 